 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 30, 2005

among

CPI CORP.

as the Company

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

and

LASALLE BANK NATIONAL ASSOCIATION,

as Arranger

 

1240807.08

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

 

 

SECTION 1

DEFINITIONS.

1

 

1.1

Definitions.

1

 

1.2

Other Interpretive Provisions.

19

SECTION 2

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND
LETTER OF CREDIT PROCEDURES.                                             
                              20

 

2.1

Commitments.

20

 

2.1.1

Revolving Loan Commitment.

20

 

2.1.2

Term Loan Commitment.

20

 

2.1.3

L/C Commitment.

20

 

2.2

Loan Procedures.

20

 

2.2.1

Various Types of Loans.

21

 

2.2.2

Borrowing Procedures.

21

 

2.2.3

Conversion and Continuation Procedures.

21

 

2.2.4

Swing Line Facility.

22

 

2.3

Letter of Credit Procedures.

24

 

2.3.1

L/C Applications.

24

 

2.3.2

Participations in Letters of Credit.

25

 

2.3.3

Reimbursement Obligations.

25

 

2.3.4

Funding by Lenders to Issuing Lender.

26

 

2.4

Commitments Several.

27

 

2.5

Certain Conditions.

27

SECTION 3

EVIDENCING OF LOANS.

27

 

3.1

Notes.

27

 

3.2

Recordkeeping.

27

SECTION 4

INTEREST.

27

 

4.1

Interest Rates.

28

 

4.2

Interest Payment Dates.

28

 

4.3

Setting and Notice of LIBOR Rates.

28

 

4.4

Computation of Interest.

28

SECTION 5

FEES.

29

 

5.1

Closing Fee.

29

 

5.2

Non-Use Fee.

29

 

5.3

Letter of Credit Fees.

29

 

5.4

Administrative Agent’s Fees.

29

SECTION 6

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.; 30

 

6.1

Reduction or Termination of the Revolving Commitment.

30

6.1.1

Voluntary Reduction or Termination of the Revolving
Commitment.                   30

 

6.1.2

All Reductions of the Revolving Commitment.

30

 

6.2

Prepayments; Cleandown.

30

 

6.2.1

Voluntary Prepayments.

30

 

 

i

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

6.2.2

Clean Down.

30

 

6.2.3

Mandatory Prepayments.

30

 

6.3

Manner of Prepayments.

31

 

6.3.1

All Prepayments.

31

 

6.4

Repayments.

32

 

6.4.1

Revolving Loans.

32

 

6.4.2

Term  Loans.

32

SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

32

 

7.1

Making of Payments.

32

 

7.2

Application of Certain Payments.

32

 

7.3

Due Date Extension.

33

 

7.4

Setoff.

33

 

7.5

Proration of Payments.

33

 

7.6

Taxes.

33

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

35

 

8.1

Increased Costs.

35

 

8.2

Basis for Determining Interest Rate Inadequate or Unfair.

36

 

8.3

Changes in Law Rendering LIBOR Loans Unlawful.

36

 

8.4

Funding Losses.

37

 

8.5

Right of Lenders to Fund through Other Offices.

37

 

8.6

Discretion of Lenders as to Manner of Funding.

37

 

8.7

Mitigation of Circumstances; Replacement of Lenders.

38

 

8.8

Conclusiveness of Statements; Survival of Provisions.

38

SECTION 9

REPRESENTATIONS AND WARRANTIES.

38

 

9.1

Organization; Locations of Executive Office; FEIN.

39

 

9.2

Authorization; No Conflict.

39

 

9.3

Validity and Binding Nature.

39

 

9.4

Financial Condition.

39

 

9.5

No Material Adverse Change.

39

 

9.6

Litigation and Contingent Liabilities.

40

 

9.7

Ownership of Properties; Liens.

40

 

9.8

Equity Ownership; Subsidiaries.

40

 

9.9

Pension Plans.

40

 

9.10

Investment Company Act.

41

 

9.11

Public Utility Holding Company Act.

41

 

9.12

Regulation U.

41

 

9.13

Taxes.

41

 

9.14

Solvency, etc.

42

 

9.15

Environmental Matters.

42

 

9.16

Insurance.

42

 

9.17

Real Property.

43

 

9.18

Information.

43

 

9.19

Intellectual Property.

43

 

9.20

Burdensome Obligations.

43

 

 

ii

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

9.21

Labor Matters.

43

 

9.22

No Default.

44

 

9.23

Sears Agreements.

44

 

9.24

Dormant Entities.

44

SECTION 10

AFFIRMATIVE COVENANTS.

44

 

10.1

Reports, Certificates and Other Information.

44

 

10.1.1

Annual Report.

44

 

10.1.2

Interim Reports.

45

 

10.1.3

Compliance Certificates.

45

 

10.1.4

Reports to the SEC and to Shareholders.

46

 

10.1.5

Notice of Default, Litigation and ERISA Matters.

46

 

10.1.6

Management Reports.

47

 

10.1.7

Projections.

47

 

10.1.8

Other Information.

47

 

10.1.9

Retail Location Closings and Openings.

47

 

10.1.10

Capital Expenditure Report.

47

 

10.1.11

Schedule 9.1.

47

 

10.2

Books, Records and Inspections.

47

 

10.3

Maintenance of Property; Insurance.

48

10.4

Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and
Liabilities.                     48

 

10.5

Maintenance of Existence, etc.

49

 

10.6

Use of Proceeds.

50

 

10.7

Employee Benefit Plans.

50

 

10.8

Environmental Matters.

50

 

10.9

Further Assurances.

50

 

10.10

Deposit Accounts.

51

SECTION 11

NEGATIVE COVENANTS

51

 

11.1

Debt.

51

 

11.2

Liens.

52

 

11.3

Operating Leases.

53

 

11.4

Restricted Payments.

54

 

11.5

Mergers, Consolidations, Sales.

54

 

11.6

Modification of Organizational Documents.

55

 

11.7

Transactions with Affiliates.

55

 

11.8

Inconsistent Agreements.

55

 

11.9

Business Activities; Issuance of Equity.

55

 

11.10

Investments.

55

 

11.11

Restriction of Amendments to Certain Documents.

56

 

11.12

Transactions with Sears.

56

 

11.13

Dormant Entities.

56

 

11.14

Fiscal Year.

56

 

11.15

Financial Covenants.

56

 

11.15.1

Minimum EBITDA.

56

 

11.15.2

Total Funded Debt to EBITDA Ratio.

57

 

 

iii

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

11.15.3

Minimum Net Worth.

57

 

11.15.4

Capital Expenditures.

58

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

58

 

12.1

Initial Credit Extension.

58

 

12.1.1

Financial Statements.

58

 

12.1.2

Notes.

59

 

12.1.3

Authorization Documents.

59

 

12.1.4

Consents, etc.

59

 

12.1.5

Letter of Direction.

59

 

12.1.6

Guaranty and Collateral Agreement.

59

 

12.1.7

Opinions of Counsel.

59

 

12.1.8

Insurance.

59

 

12.1.9

Copies of Sears Agreements.

59

 

12.1.10

Collateral Access Agreements.

59

 

12.1.11

Payment of Fees.

60

 

12.1.12

Solvency Certificate.

60

 

12.1.13

Search Results; Lien Terminations.

60

 

12.1.14

Filings, Registrations and Recordings.

60

 

12.1.15

Closing Certificate.

60

 

12.1.16

Real Estate Documents.

60

 

12.1.17

Other.

61

 

12.2

Conditions.

61

 

12.2.1

Compliance with Warranties, No Default, etc.

61

 

12.2.2

Confirmatory Certificate.

61

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT.

62

 

13.1

Events of Default.

62

 

13.1.1

Non-Payment of the Loans, etc.

62

 

13.1.2

Non-Payment of Other Debt.

62

 

13.1.3

Other Material Obligations.

62

 

13.1.4

Bankruptcy, Insolvency, etc.

62

 

13.1.5

Non-Compliance with Loan Documents.

63

 

13.1.6

Representations; Warranties.

63

 

13.1.7

Pension Plans.

63

 

13.1.8

Judgments.

63

 

13.1.9

Invalidity of Collateral Documents, etc.

63

 

13.1.10

Guaranty; Sears Agreements.

63

 

13.1.11

Change of Control.

64

 

13.1.12

Closing of Locations.

64

 

13.1.13

Material Adverse Effect.

64

 

13.2

Effect of Event of Default.

64

SECTION 14

THE AGENTS.

65

 

14.1

Appointment and Authorization.

65

 

14.2

Issuing Lender.

65

 

14.3

Delegation of Duties.

65

 

 

iv

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

14.4

Exculpation of Administrative Agent.

65

 

14.5

Reliance by Administrative Agent.

66

 

14.6

Notice of Default.

66

 

14.7

Credit Decision.

67

 

14.8

Indemnification.

67

 

14.9

Administrative Agent in Individual Capacity.

68

 

14.10

Successor Administrative Agent.

68

 

14.11

Administrative Agent May File Proofs of Claim.

69

 

14.12

Other Agents; Arrangers and Managers.

69

 

14.13

Collateral Matters.

69

SECTION 15

GENERAL.

70

 

15.1

Waiver; Amendments.

70

 

15.2

Confirmations.

71

 

15.3

Notices.

71

 

15.4

Computations.

71

 

15.5

Costs, Expenses and Taxes.

71

 

15.6

Assignments; Participations.

72

 

15.6.1

Assignments.

72

 

15.6.2

Participations.

73

 

15.7

Register.

73

 

15.8

GOVERNING LAW.

74

 

15.9

Confidentiality.

74

 

15.10

Severability.

75

 

15.11

Nature of Remedies.

75

 

15.12

Entire Agreement.

75

 

15.13

Counterparts.

75

 

15.14

Successors and Assigns.

75

 

15.15

Captions.

76

 

15.16

Customer Identification - USA Patriot Act Notice.

76

 

15.17

INDEMNIFICATION BY THE COMPANY.

76

 

15.18

Nonliability of Lenders.

77

 

15.19

FORUM SELECTION AND CONSENT TO JURISDICTION.

78

 

15.20

WAIVER OF JURY TRIAL.

78

 

15.21

Statutory Notice - Oral Commitments.

78

 

 

ANNEXES

ANNEX A

Lenders and Pro Rata Shares

ANNEX B

Addresses for Notices

 

 

SCHEDULES

 

SCHEDULE 1.1

Fiscal Periods

 

SCHEDULE 9.1

Formation Information

 

 

v

1240807.08

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 9.8

Subsidiaries

 

SCHEDULE 9.16

Insurance

 

SCHEDULE 9.17

Real Property

 

SCHEDULE 9.21

Labor Matters

 

SCHEDULE 11.1

Existing Debt

 

SCHEDULE 11.2

Existing Lien

 

SCHEDULE 11.10

Investments

 

SCHEDULE 12.1

Debt to be Repaid

 

EXHIBITS

EXHIBIT A

Form of Note (Section 3.1)

 

EXHIBIT B

Form of Compliance Certificate (Section 10.1.3)

 

EXHIBIT C

Form of Assignment Agreement (Section 15.6.1)

 

EXHIBIT D

Form of Notice of Borrowing (Section 2.2.2)

 

EXHIBIT E

Form of Notice of Conversion/Continuation (Section 2.2.3)

EXHIBIT F

Documents and Requirements List

 

 

 

vi

1240807.08

 


--------------------------------------------------------------------------------



 

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 30, 2005 (this
“Agreement”), is entered into among CPI CORP., a Delaware corporation (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
“LaSalle”), as administrative agent for the Lenders.

A.           The Company, Administrative Agent, LaSalle and the lenders named
therein or party thereto from time to time (the “Existing Lenders”), entered
into a Credit Agreement dated as of April 15, 2005 (as amended from time to
time, the “Existing Loan Agreement”).

B.           The Company, Administrative Agent and the Lenders desire to, and
have agreed to, amend and restate the Existing Loan Agreement into this
Agreement, and this Agreement is not a novation of the Existing Loan Agreement.

C.           The Lenders have agreed to make available to the Company a term
loan and a revolving credit facility (which includes letters of credit) upon the
terms and conditions set forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1

DEFINITIONS.

1.1              Definitions.  When used herein the following terms shall have
the following meanings:

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Affected Loan - see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and

 

1240807.08

 


--------------------------------------------------------------------------------



 

policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither the Administrative Agent nor any Lender shall
be deemed an Affiliate of any Loan Party.

Agent Fee Letter means the Fee letter dated as of the date hereof between the
Company and the Administrative Agent.

Agreement - see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans that are Revolving Loans shall be the
percentage set forth under the column “LIBOR Margin Revolving Loans”, (ii) Base
Rate Loans that are Revolving Loans shall be the percentage set forth under the
column “Base Rate Margin Revolving Loans”, (iii) LIBOR Loans that are Term Loans
shall be the percentage set forth under the column “LIBOR Margin Term Loans”,
(iv) Base Rate Loans that are Term Loans shall be the percentage set forth under
the column “Base Rate Margin Term Loans”, (v) the Non-Use Fee Rate shall be the
percentage set forth under the column “Non-Use Fee Rate” and (vi) the L/C Fee
shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level

 

Total Funded Debt

to EBITDA Ratio

 

LIBOR

Margin Revolving Loans

 

Base Rate

Margin Revolving Loans

 

LIBOR

Margin Term Loans

 

Base Rate Margin

Term Loans

 

Non-Use

Fee Rate

 

L/C Fee

Rate

 

I

Greater than or equal to 1.50 to 1.00

 

2.500%

0.250%

3.000%

0.750%

0.500%

2.500%

II

Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00

 

2.250%

0.000%

2.750%

0.500%

0.375%

2.250%

III

Less than 1.00 to 1.00

 

2.000%

0.000%

2.500%

0.250%

0.250%

2.000%

 

The LIBOR Margin Revolving Loans, the Base Rate Margin Revolving Loans, the
LIBOR Margin Term Loans, the Base Rate Margin Term Loans, the Non-Use Fee Rate
and the L/C Fee Rate shall be adjusted, to the extent applicable, on the fifth
(5th) Business Day after the Company provides or is required to provide the
annual and quarterly financial statements and other information pursuant to
Section 10.1.1 or 10.1.2, as applicable, and the related Compliance Certificate,
pursuant to Section 10.1.3. Notwithstanding anything contained in this paragraph
to the contrary, (a) if the Company fails to deliver such financial statements
and Compliance

 

2

1240807.08

 


--------------------------------------------------------------------------------



 

Certificate in accordance with the provisions of Section 10.1.1, 10.1.2 and
10.1.3, the LIBOR Margin Revolving Loans, the Base Rate Margin Revolving Loans,
the LIBOR Margin Term Loans, the Base Rate Margin Term Loans, the Non-Use Fee
Rate and the L/C Fee Rate shall be based upon Level I above beginning on the
date such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level I until the date
on which the financial statements and Compliance Certificate are required to be
delivered for the Fiscal Quarter ending February 4, 2006.

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof), including a Sale Leaseback, other than (a) the Disposition of any
asset which is to be replaced, and is in fact replaced, within 180 days with
another asset performing the same or a similar function or that is otherwise
useful in the business of a Loan Party, (b) the sale or lease of inventory or
obsolete equipment, including, without limitation, any excess equipment, in the
ordinary course of business and (c) other Dispositions in any Fiscal Year the
Net Cash Proceeds of which do not in the aggregate exceed $250,000.

Assignee - see Section 15.6.1.

Assignment Agreement - see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar legal
expenses.

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

 

3

1240807.08

 


--------------------------------------------------------------------------------



 

 

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin means the Base Rate Margin Revolving Loans or the Base Rate
Margin Term Loans, as the case may be.

Base Rate Margin Revolving Loans - see the definition of Applicable Margin.

Base Rate Margin Term Loans - see the definition of Applicable Margin.

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Canadian Entities means (a) CPI Corp., a Nova Scotia unlimited liability
company, and (b) CPI Portrait Studios of Canada Corp., a Nova Scotia unlimited
liability company.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capitalized Rentals of any Person shall mean as of the date of any determination
thereof, the amount at which the aggregate present value of future rentals due
and to become due under all Capital Leases under which such Person is a lessee
would be reflected as a liability on a consolidated or combined balance sheet of
such Person in accordance with GAAP.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize and Cash Collateral means to deliver cash collateral to the
Administrative Agent, to be held as cash collateral for outstanding Letters of
Credit, pursuant to documentation reasonably to the Administrative Agent.
Derivatives of such term have corresponding meanings.

 

4

1240807.08

 


--------------------------------------------------------------------------------



 

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder, (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements, (f) investments listed on Schedule 11.10 and similar investments
(other than foreign government bonds), (g) investments in money market funds
managed by or sponsored by Administrative Agent or any of its Affiliates, and
(h) other short term liquid investments approved in writing by the
Administrative Agent (which approval shall not be unreasonably withheld).

Change of Control means the occurrence of any of the following events: (a) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such Act) of more than 30% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Company having voting rights in the election of
directors under normal circumstances; (b) during any period of two consecutive
years, the first such period commencing the day before the Closing Date, a
majority of the members of the Board of Directors of the Company shall cease to
be Continuing Members; or (c) except for the Dormant Entities and except for the
merger of any Wholly-Owned Subsidiary or any Dormant Entity with or into any
other Wholly-Owned Subsidiary (if a Wholly-Owned Subsidiary is the surviving
entity), any Subsidiary of the Company ceases to be a Wholly-Owned Subsidiary of
the Company. For purposes of the foregoing, “Continuing Member” means a member
of the Board of Directors of the Company who either (i) was a member of the
Company’s Board of Directors at the beginning of such two year period and has
been such continuously thereafter or (ii) became a member of such Board of
Directors after the beginning of such two year period and whose election or
nomination for election was approved by a vote of the majority of the Continuing
Members then members of the Company’s Board of Directors at the beginning of
such two year period or whose election or nomination for election was previously
so approved.

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral is defined in the Guaranty and Collateral Agreement.

 

5

1240807.08

 


--------------------------------------------------------------------------------



 

 

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of inventory or other property owned by
any Loan Party (other than any of the Canadian Entities), acknowledges the Liens
of the Administrative Agent and waives any Liens held by such Person on such
property and contains such other terms as may be reasonably required by
Administrative Agent, and, in the case of any such agreement with a mortgagee or
lessor, permits the Administrative Agent reasonable access to and use of such
real property following the occurrence and during the continuance of an Event of
Default to assemble, complete and sell any Collateral stored or otherwise
located thereon.

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, each control agreement and any
other agreement or instrument pursuant to which the Company, any Subsidiary or
any other Person grants or purports to grant collateral to the Administrative
Agent for the benefit of the Lenders or otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company - see the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any gains or losses from Asset Dispositions described in
clauses (a) and (c) of the definition of Asset Dispositions.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or

 

6

1240807.08

 


--------------------------------------------------------------------------------



 

liability of any other Person (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, working capital or other financial condition of any other
Person, or (iii) to make payment to any other Person other than for value
received; (d) agrees to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other Person to make
payment of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Debt of any Person means, without duplication, (a) all indebtedness that is
non-contingent and liquidated in amount or that should under GAAP be included in
liabilities and not just as a footnote on a balance sheet, (b) all borrowed
money of such Person, whether or not evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person as lessee under Capital
Leases including, without duplication, Capitalized Rentals, which have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (d) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable in the
ordinary course of business), (e) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured as the lesser of the amount of any such indebtedness or the fair market
value of such property securing such indebtedness at the time of determination,
(f) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person (including the Letters of
Credit), (g) all Hedging Obligations of such Person, (h) all Contingent
Liabilities of such Person, (i) all Debt of any partnership of which such Person
is a general partner, and (j) any Capital Securities or other equity instrument,
whether or not mandatory redeemable, that under GAAP is or should be
characterized as debt and not equity, whether pursuant to financial accounting
standards board issuance No. 150 or otherwise.

Debt to be Repaid means Debt listed on Schedule 12.1.

Designated Proceeds - see Section 6.2.3(a).

Dollar and the sign “$” mean lawful money of the United States of America.

Dormant Entities means each of the following: (a) Centrics Technology, Inc., a
Delaware corporation; (b) Consumer Programs Partner, Inc., a Delaware
corporation; (c) CPI

 

7

1240807.08

 


--------------------------------------------------------------------------------



 

Portrait Studios de Mexico, S. de R.L. de C.V., a Mexico corporation; (d) CPI
Prints Plus, Inc., a Delaware corporation; (e) CPI Research and Development,
Inc., a Delaware corporation; (f) CPI Technology Corp., a Missouri corporation;
(g) LBP Partnership, a Missouri general partnership; (h) myportraits.com, Inc.,
a Missouri corporation; (i) P&W/LBP Partnership, a Missouri general partnership;
(j) Ridgedale Prints Plus, Inc., a Minnesota corporation; and (k) Texas
Portraits, L.P., a Delaware limited partnership.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, (a) Interest
Expense, (b) income tax expense, (c) depreciation, amortization, (d) non-cash
charges not exceeding a cumulative aggregate of $4,000,000 while this Agreement
is in existence, for such period, (e) except as noted in the next sentence, cash
charges for severance expenses not exceeding a cumulative aggregate of
$3,000,000 while this Agreement is in existence, for such period, and (f) if
applicable, the Special Adjustment Amount. Clause (e) above shall not be
applicable for any calculation made in or pursuant to the defined term
“Applicable Margin”. Without duplication of the Special Adjustment Amount,
“EBITDA” shall be restated for all relevant Computation Periods to exclude any
gains or losses from Asset Dispositions described in clauses (a) and (c) of the
definition of Asset Dispositions and any extraordinary gains or losses (as
defined under GAAP).

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

 

8

1240807.08

 


--------------------------------------------------------------------------------



 

 

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

Fiscal Month means a fiscal month of a Fiscal Year.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the date specified in Schedule 1.1
attached hereto of each calendar year. References to a Fiscal Year with a number
corresponding to any calendar year (e.g., “Fiscal Year 2004” or “2004 Fiscal
Year”) refer to the Fiscal Year beginning in the calendar year of such Fiscal
Year as set forth in Schedule 1.1 (e.g., “Fiscal Year 2004” began in calendar
year 2004 and ends in calendar year 2005).

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Group - see Section 2.2.1.

Guarantor Obligations has the meaning set forth in the Guaranty and Collateral
Agreement.

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by Consumer Programs
Incorporated, a Missouri corporation, CPI Canadian Holdings, Inc., a Delaware
corporation, CPI Images, L.L.C., a Missouri limited liability company, and CPI
International Holdings, Inc., a Delaware corporation., together with any
joinders thereto from time to time, and any other guaranty executed by a Loan
Party, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of

 

9

1240807.08

 


--------------------------------------------------------------------------------



 

“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

Indemnified Liabilities - see Section 15.17.

Insurance Proceeds means any insurance and/or condemnation proceeds payable as a
consequence of damage to or destruction of any Collateral or Real Estate
Collateral or any other assets of the Company or any other Loan Party.

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)          any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c)          the Company may not select any Interest Period for a Revolving Loan
which would extend beyond the scheduled Termination Date; and

(d)          the Company may not select any Interest Period for a Term Loan if,
after giving effect to such selection, the aggregate principal amount of all
Term Loans having Interest Periods ending after any date on which an installment
of the Term Loans is scheduled to be repaid would exceed the aggregate principal
amount of the Term Loans scheduled to be outstanding after giving effect to such
repayment.

 

10

1240807.08

 


--------------------------------------------------------------------------------



 

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle - see the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
Real Estate Collateral and the proceeds thereof under, and in accordance with
the provisions of, this Agreement and the Collateral Documents, the term
“Lender” shall include Affiliates of a Lender providing a Bank Product.

Lender Party - see Section 15.17.

Letter of Credit - see Section 2.1.3.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin Revolving Loans- see the definition of Applicable Margin.

LIBOR Margin Term Loans- see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore

 

11

1240807.08

 


--------------------------------------------------------------------------------



 

United States dollars on such second preceding Business Day), as displayed in
the Bloomberg Financial Markets system (or other authoritative source selected
by the Administrative Agent in its sole discretion) or, if the Bloomberg
Financial Markets system or another authoritative source is not available, as
the LIBOR Rate is otherwise determined by the Administrative Agent in its sole
and absolute discretion, divided by (b) a number determined by subtracting from
1.00 the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Collateral Documents, the Master Letter of Credit Agreement, the L/C
Applications, the Agent Fee Letter, and all documents, instruments and
agreements delivered in connection with the foregoing from time to time.

Loan Party means the Company and each Subsidiary (including each Dormant Entity
and each Canadian Entity), and including, Consumer Programs Incorporated, a
Missouri corporation, CPI Canadian Holdings, Inc., a Delaware corporation, CPI
Images, L.L.C., a Missouri limited liability company, and CPI International
Holdings, Inc., a Delaware corporation.

Loan or Loans means, as the context may require, Revolving Loans, Term Loans,
and/or Swing Line Loans.

Mandatory Prepayment Event - see Section 6.2.3(a).

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the Collateral and the Real Estate Collateral under the Collateral
Documents or upon any substantial portion of the assets of the Company or any
Loan Party, taken as a whole, or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document.

 

12

1240807.08

 


--------------------------------------------------------------------------------



 

 

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.

Net Cash Proceeds means:

(a)           with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Company to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien on
the asset subject to such Asset Disposition (other than the Loans);

(b)          with respect to any issuance of Capital Securities, the aggregate
cash proceeds received by any Loan Party pursuant to such issuance, net of the
direct costs relating to such issuance (including sales and underwriters’
commissions);

(c)           with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees);

(d)          the aggregate cash proceeds received by any Loan Party with respect
to Insurance Proceeds; and

(e)           with respect to any sale or other disposition (through merger or
otherwise) of any portion of the Capital Securities of any of the Canadian
Entities or the sale or other disposition of all or substantially all of the
assets of any of the Canadian Entities, seventy five percent (75%) of the
aggregate cash proceeds received by any Loan Party pursuant to such sale or
other disposition (through merger or otherwise), net of the direct costs
relating to such sale or other disposition (through merger or otherwise).

Non-U.S. Participant - see Section 7.6(d).

Non-Use Fee Rate - see the definition of Applicable Margin.

Note means a promissory note, including any amendments and restatements thereof,
substantially in the form of Exhibit A.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

 

13

1240807.08

 


--------------------------------------------------------------------------------



 

 

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate or
Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

OFAC - see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

Paid in Full means (a) the payment in full in cash and performance of all
Obligations and Guarantor Obligations, (b) the termination of all Commitments,
and (c) either (i) the cancellation and return to the Administrative Agent of
all Letters of Credit or (ii) the cash collateralization of all Letters of
Credit in accordance with the Credit Agreement.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participant - see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Pro Rata Share means:

 

(a)

with respect to a Lender’s obligation to make Revolving Loans, participate in
Letters of Credit, reimburse the Issuing Lender, and receive payments of

 

14

1240807.08

 


--------------------------------------------------------------------------------



 

principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings (after settlement and repayment of all Swing Line Loans
by the Lenders) by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings;

 

(b)

with respect to a Lender’s obligation to make a Term Loan and receive payments
of interest, fees, and principal with respect thereto, (x) prior to the making
of the Term  Loans, the percentage obtained by dividing (i) such Lender’s Term 
Loan Commitment, by (ii) the aggregate amount of all Lenders’ Term  Loan
Commitments, and (y) from and after the making of the Term  Loans, the
percentage obtained by dividing (i) the principal amount of such Lender’s Term 
Loan by (ii) the principal amount of all Term  Loans of all Lenders;

 

(c)

with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment plus such Lender’s
Term Loan Commitment by (ii) the aggregate amount of the Revolving Commitment of
all Lenders plus the Term Loan Commitment of all Lenders; provided that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
shall be the percentage obtained by dividing (A) the principal amount of such
Lender’s Revolving Outstandings (after settlement and repayment of all Swing
Line Loans by the Lenders) plus the unpaid principal amount of such Lender’s
Term Loan by (B) the principal amount of all Revolving Outstandings plus the
unpaid principal amount of all Term Loans of all Lenders.

Real Estate Collateral is defined in the Guaranty and Collateral Agreement.

Redevelopment Agreements means collectively, (i) the Redevelopment Agreement
dated March 10, 1989, by and between Consumer Programs Incorporated and the Land
Clearance for Redevelopment Authority of the City of St. Louis for the
Seventeenth/Washington Redevelopment Area, (ii) the Redevelopment Plan that was
adopted by the Board of Alderman of the City of St. Louis on December 21, 1988
in Ordinance 61166, (iii) the Redevelopment Proposal dated November 8, 1988
submitted by the Company to the Redevelopment Authority of the City of St.
Louis, and (iv) any and all documents or agreements executed or delivered in
connection with any of the foregoing from time to time or in substitution of any
of the foregoing, which in any way related to the Real Estate Collateral as any
of the foregoing may be amended, modified, restated or replaced from time to
time.

Refunded Swing Line Loan - see Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

 

15

1240807.08

 


--------------------------------------------------------------------------------



 

 

Regulation U means Regulation U of the FRB.

Replacement Lender - see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed
51.0000% as determined pursuant to clause (b) of the definition of “Pro Rata
Share” provided, however, if there are two Lenders, then Required Lenders shall
mean both Lenders.

Revolving Commitment means $25,000,000 as the foregoing amount may also be
reduced from time to time pursuant to Section 6.1.

Revolving Loan - see Section 2.1.1.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

Sale Leaseback means the sale or transfer by the Company of its facility in
Brampton, Ontario and the subsequent immediate leasing by the Company of all or
a portion of such location.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Sears Agreements means, collectively, (i) the License Agreement dated as of
January 1, 1999 by and between Sears, Roebuck and Co. and Consumer Programs
Incorporated, (ii) the License Agreement (Off Mall) dated as of January 1, 1999
by and between Sears, Roebuck and Co. and Consumer Programs Incorporated, (iii)
the License Agreement dated as of January 1, 1999 by and between Sears Roebuck
de Puerto Rico, Inc. and Consumer Programs Incorporated, (iv) the Development
and License Agreement dated as of January 31, 2001 by and between Sears, Roebuck
and Co. and Consumer Programs Incorporated, (v) the Sears License Agreement
dated as of January 1, 2003 by and between Sears, Roebuck and Co., Sears Canada
Inc. and CPI Corp., (vi) that certain Letter Agreement dated as of December 1,
2005 by and among Sears, Roebuck and Co., Sears Roebuck de Puerto Rico, CPI
Corp. and Consumer Programs Incorporated, and (vii) all material documents and
material agreements executed in connection with any of the foregoing from time
to time (including, without limitation, any such document or agreement that is
cross-defaulted to or with any of the agreements listed in clauses (i) through
(vi) above) between or among the Company and/or any other Loan Party and Sears,
Roebuck and Co. and/or any of Sears, Roebuck and Co.’s Affiliates or
Subsidiaries, from time to time, as any of the foregoing may be amended,
modified, restated, or replaced from time to time.

 

16

1240807.08

 


--------------------------------------------------------------------------------



 

 

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer or assistant treasurer of such Loan Party.

Special Adjustment Amount means a Dollar amount equal to (i) for the first
Fiscal Quarter in the 2005 Fiscal Year, $21,851,106, (ii) for the second Fiscal
Quarter in the 2005 Fiscal year, $11,963,185, (iii) for the third Fiscal Quarter
in the 2005 Fiscal Year, $612,383, and (iv) for the fourth Fiscal Quarter in the
2005 Fiscal Year, $0.00. The Special Adjustment Amount to be added to EBITDA for
the applicable Fiscal Quarter in the 2005 Fiscal Year shall only be the amount
set forth above for such Fiscal Quarter; such amounts are not cumulative.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordination Agreements means all subordination agreements executed by a holder
of subordinated debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Commitment less Revolving Outstandings at such time.

Swing Line Commitment Amount means $5,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

Swing Line Lender means LaSalle.

Swing Line Loan - see Section 2.2.4.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Term Loan Commitment means $18,000,000.

Term  Loans - see Section 2.1.2.

 

17

1240807.08

 


--------------------------------------------------------------------------------



 

 

Term  Loan Maturity Date means the earlier of (a) November 30, 2008 or (b) the
Termination Date.

Termination Date means the earlier to occur of (a) November 30, 2008, or
(b) such other date on which the Commitments terminate pursuant to SECTION 6 or
SECTION 13.

Termination Event means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

Total Funded Debt means, as to any Person, without duplication, (a) all Debt of
such Person for borrowed money or which has been incurred in connection with the
acquisition of assets (excluding Operating Leases), including, without
limitation, Debt permitted by Section 11.1(k), (b) all payments in respect of
item (a) above that were required to be made within one year from the date of
any determination of Total Funded Debt, if the obligation to make such payments
shall constitute a current liability of the obligor under GAAP, (c) all
Capitalized Rentals of such Person, (d) any and all other Debt for borrowed
money (other than undrawn Letters of Credit), and (e) the face amount of all
letters of credit (including, without limitation, Letters of Credit) on which
the Company or any of its Subsidiaries is the account party, unless any such
letters of credit (including, without limitation, Letters of Credit) and related
fees are fully cash collateralized.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

type - see Section 2.2.1.

UCC is defined in the Guaranty and Collateral Agreement.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Withholding Certificate - see Section 7.6(d).

 

18

1240807.08

 


--------------------------------------------------------------------------------



 

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2

Other Interpretive Provisions.

(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)     Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)

The term “including” is not limiting and means “including without limitation.”

(d)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e)     Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

(f)      This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g)     This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.

(h)     Unless the context otherwise requires, accounting terms herein that are
not defined herein shall be determined under GAAP. All financial measurements
contemplated hereunder respecting the Company shall be made and calculated for
the Company on a consolidated basis in accordance with GAAP unless expressly
provided otherwise herein.

(i)      The Company hereby unconditionally reaffirms, acknowledges and confirms
that (i) the Company has no defenses to its obligations under the Existing Loan
Agreement, this Agreement and the other Loan Documents arising out of or
relating to any facts or circumstances existing on or before the date hereof,
known or unknown, to the Company or any Loan Party, (ii) as of the date hereof,
the Company has no claim against Administrative

 

19

1240807.08

 


--------------------------------------------------------------------------------



 

Agent, any Existing Lender or any Lender arising from or in connection with the
Existing Loan Agreement, this Agreement or the other Loan Documents and any and
all such claims are waived, released and discharged (the foregoing is not
intended to waive any manifest errors in the Administrative Agent’s or any
Lender’s records with respect to the Obligations), and (iii) each of the Loan
Documents are hereby reaffirmed without qualification and are and remain in full
force and effect constitute the legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
to the extent that the enforceability thereof against the Company may be limited
by bankruptcy, insolvency or other laws affecting the enforceability of
creditors rights generally or by equity principles of general application.

SECTION 2      COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.

2.1               Commitments.  On and subject to the terms and conditions of
this Agreement, each of the Lenders, severally and for itself alone, agrees to
make loans to, and to issue or participate in letters of credit for the account
of, the Company as follows:

2.1.1               Revolving Loan Commitment.  Each Lender with a Revolving
Loan Commitment severally, but not jointly, agrees to make loans on a revolving
basis (“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Pro Rata Share of such aggregate amounts as the Company may request
from all Lenders; provided that the Revolving Outstandings will not at any time
exceed Revolving Loan Commitment (less the amount of any Swing Line Loans
outstanding at such time).

2.1.2               Term Loan Commitment.  Each Lender with a Term Loan
Commitment agrees to make a loan to the Company (each such loan, a “Term  Loan”)
on the Closing Date in such Lender’s Pro Rata Share of the Term  Loan
Commitment. The Commitments of the Lenders to make Term Loans shall expire
concurrently with the making of the Term Loans on the Closing Date.

2.1.3               L/C Commitment.  Subject to Section 2.3.1 and the other
terms and provisions of this Agreement, the Issuing Lender agrees to issue
letters of credit (standby, documentary and trade), in each case containing such
terms and conditions as are permitted by this Agreement and are reasonably
satisfactory to the Issuing Lender (each, a “Letter of Credit”), at the request
of and for the account of the Company from time to time before the scheduled
Termination Date and, as more fully set forth in Section 2.3.2, each Lender
agrees to purchase a participation in each such Letter of Credit; provided that
(a) the aggregate Stated Amount of all Letters of Credit shall not at any time
exceed $15,000,000 and (b) the Revolving Outstandings shall not at any time
exceed Revolving Loan Commitment (less the amount of any Swing Line Loans
outstanding at such time).

2.2

Loan Procedures.

 

 

20

1240807.08

 


--------------------------------------------------------------------------------



 

 

2.2.1      Various Types of Loans.  Each Revolving Loan shall be, and each Term
Loan may be, divided into tranches which are, either a Base Rate Loan or a LIBOR
Loan (each a “type” of Loan), as the Company shall specify in the related notice
of borrowing or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans
having the same Interest Period which expire on the same day are sometimes
called a “Group” or collectively “Groups”. Base Rate Loans and LIBOR Loans may
be outstanding at the same time, provided that not more than six (6) different
Groups of LIBOR Loans shall be outstanding at any one time. All borrowings,
conversions and repayments of Revolving Loans shall be effected so that each
Lender will have a ratable share (according to its Pro Rata Share) of all types
and Groups of Loans.

2.2.2        Borrowing Procedures.  The Company shall give written notice (each
such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit D or telephonic notice (followed immediately by a Notice of Borrowing)
to the Administrative Agent of each proposed borrowing not later than (a) in the
case of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of
such borrowing (2:00 P.M., Chicago time, if such borrowing is a Swing Line
Loan), and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time, at
least two Business Days (but if there is more than one Lender, then such time
period shall be three Business Days) prior to the proposed date of such
borrowing. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a LIBOR borrowing, the initial
Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than 1:00 P.M.,
Chicago time, on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in SECTION 11 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent to the Company on the requested
borrowing date. Each borrowing shall be on a Business Day. Each Base Rate
borrowing shall be in an aggregate amount of at least $25,000 and an integral
multiple of $25,000, and each LIBOR borrowing shall be in an aggregate amount of
at least $500,000 and an integral multiple of at least $500,000. A LIBOR Loan
shall automatically renew for the Interest Period specified in the initial
notice received by the Administrative Agent pursuant to this Agreement, at the
then current LIBOR Rate unless as specified above the Company, pursuant to a
subsequent notice received by the Administrative Agent, shall elect a different
Interest Period or the conversion of all or a portion of such LIBOR Loan to a
Prime Loan.

2.2.3

Conversion and Continuation Procedures.  

(a)     Subject to Section 2.2.1, the Company may, upon irrevocable written
notice to the Administrative Agent in accordance with clause (b) below:

 

21

1240807.08

 


--------------------------------------------------------------------------------



 

 

(i)           elect, as of any Business Day, to convert any Loans (or any part
thereof in an aggregate amount not less than $500,000 a higher integral multiple
of $500,000) into Loans of the other type; or

(ii)          elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $500,000 or a higher integral
multiple of $500,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$500,000 and an integral multiple of $500,000.

(b)     The Company shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

 

(i)

the proposed date of conversion or continuation;

 

 

(ii)

the aggregate amount of Loans to be converted or continued;

(iii)        the type of Loans resulting from the proposed conversion or
continuation; and

(iv)         in the case of conversion into, or continuation of, LIBOR Loans,
the duration of the requested Interest Period therefor.

(c)     If upon the expiration of any Interest Period applicable to LIBOR Loans,
the Company has failed to select timely a new Interest Period to be applicable
to such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.

(d)     The Administrative Agent will promptly notify each Lender of its receipt
of a notice of conversion or continuation pursuant to this Section 2.2.3 or, if
no timely notice is provided by the Company, of the details of any automatic
conversion.

(e)     Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

2.2.4

Swing Line Facility.

(a)     The Swing Line Facility will be applicable only if there are two or more
Lenders. The Administrative Agent shall notify the Swing Line Lender upon the

 

22

1240807.08

 


--------------------------------------------------------------------------------



 

Administrative Agent’s receipt of any Notice of Borrowing. Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances (each, a “Swing
Line Loan”) in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstanding and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment. The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1; provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability. Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with Section 2.2.2. Any such notice must be given no later than 2:00 P.M.,
Chicago time, on the Business Day of the proposed Swing Line Loan. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from the Required Lenders instructing it not to make a Swing Line Loan, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Section 12.2, be entitled to fund that Swing Line Loan, and to have
such Lender make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Company shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.

(b)     The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full
in cash or same day funds.

(c)     The Swing Line Lender, at any time and from time to time, but no less
frequently than once weekly, shall on behalf of the Company (and the Company
hereby irrevocably authorizes the Swing Line Lender to so act on its behalf)
request each Lender with a Revolving Commitment (including the Swing Line
Lender) to make a Revolving Loan to the Company (which shall be a Base Rate
Loan) in an amount equal to that Lender’s Pro Rata Share of the principal amount
of all Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given. Unless any of the events described in Section 13.1.4 has
occurred (in which event the procedures of Section 2.2.4(d) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Loan are then satisfied, each Lender shall disburse
directly to the Administrative Agent, its Pro Rata Share on behalf of the Swing
Line Lender, prior to 2:00 P.M., Chicago time, in immediately available funds on
the date that notice is given (provided that such notice is given by 12:00 p.m.,
Chicago time, on such date). The proceeds of those Revolving Loans shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan.

 

23

1240807.08

 


--------------------------------------------------------------------------------



 

 

(d)     If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant
to Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.

(e)     Each Lender’s obligation to make Revolving Loans in accordance with
Section 2.2.4(c) and to purchase participation interests in accordance with
Section 2.2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Company to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time, or (iv) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If and to
the extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.

(f)      Notwithstanding anything contained herein to the contrary, if there is
only one Lender, then the Swingline Commitment shall not be effective and the
provisions contained in this Agreement regarding Swingline Loans shall not be
applicable.

2.3

Letter of Credit Procedures.

2.3.1        L/C Applications.  The Company shall execute and deliver to the
Issuing Lender the Master Letter of Credit Agreement from time to time in
effect. The Company shall give notice to the Administrative Agent and the
Issuing Lender of the proposed issuance of each Letter of Credit on a Business
Day which is at least three Business Days (or such lesser number of days as the
Administrative Agent and the Issuing Lender shall agree in any particular
instance in their sole discretion) prior to the proposed date of issuance of
such Letter of Credit. Each such notice shall be accompanied by an L/C
Application, duly executed by the Company and in all respects satisfactory to
the Administrative Agent and the Issuing Lender, together with such other
documentation as the Administrative Agent or the Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,

 

24

1240807.08

 


--------------------------------------------------------------------------------



 

among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be later
than the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part. Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender. So long as the
Issuing Lender has not received written notice that the conditions precedent set
forth in SECTION 12 with respect to the issuance of such Letter of Credit have
not been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master Letter of Credit Agreement, any L/C Application
and the terms of this Agreement, the terms of this Agreement shall control so
long as this Agreement is in effect. To the extent any defaults any Master
Letter of Credit Agreement or any L/C Application are more restrictive than the
Events of Default contained herein, the Events of Default herein shall control
so long as this Agreement is in effect.

2.3.2        Participations in Letters of Credit.  Concurrently with the
issuance of each Letter of Credit, the Issuing Lender shall be deemed to have
sold and transferred to each Lender with a Revolving Loan Commitment, and each
such Lender shall be deemed irrevocably and unconditionally to have purchased
and received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Company’s reimbursement obligations with respect
thereto. If the Company does not pay any reimbursement obligation when due, the
Company shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.

2.3.3

Reimbursement Obligations.

(a)     The Company hereby unconditionally and irrevocably agrees to reimburse
the Issuing Lender for each payment or disbursement made by the Issuing Lender
under any Letter of Credit honoring any demand for payment made by the
beneficiary thereunder, in

 

25

1240807.08

 


--------------------------------------------------------------------------------



 

each case on the date that such payment or disbursement is made. Any amount not
reimbursed on the date of such payment or disbursement shall bear interest from
the date of such payment or disbursement to the date that the Issuing Lender is
reimbursed by the Company therefor, payable on demand, at a rate per annum equal
to the Base Rate from time to time in effect plus the Base Rate Margin
applicable to the particular type of Loan from time to time in effect plus,
beginning on the third Business Day after receipt of notice from the Issuing
Lender of such payment or disbursement, 2%. The Issuing Lender shall notify the
Company and the Administrative Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereunder; provided that the
failure of the Issuing Lender to so notify the Company or the Administrative
Agent shall not affect the rights of the Issuing Lender or the Lenders in any
manner whatsoever.

(b)     The Company’s reimbursement obligations hereunder shall be irrevocable
and unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.

2.3.4      Funding by Lenders to Issuing Lender.  If the Issuing Lender makes
any payment or disbursement under any Letter of Credit and (a) the Company has
not reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with this Agreement, or (c) any
reimbursement received by the Issuing Lender from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Lender with a Revolving Loan Commitment shall
be obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Company under
Section 2.3.3), and, upon notice from the Issuing Lender, the Administrative
Agent shall promptly notify each other Lender thereof. Each other Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the Issuing

 

26

1240807.08

 


--------------------------------------------------------------------------------



 

Lender’s account the amount of such other Lender’s Pro Rata Share of such
payment or disbursement. If and to the extent any Lender shall not have made
such amount available to the Administrative Agent by 2:00 P.M., Chicago time, on
the Business Day on which such Lender receives notice from the Administrative
Agent of such payment or disbursement (it being understood that any such notice
received after noon, Chicago time, on any Business Day shall be deemed to have
been received on the next following Business Day), such Lender agrees to pay
interest on such amount to the Administrative Agent for the Issuing Lender’s
account forthwith on demand, for each day from the date such amount was to have
been delivered to the Administrative Agent to the date such amount is paid, at a
rate per annum equal to (a) for the first three days after demand, the Federal
Funds Rate from time to time in effect and (b) thereafter, the Base Rate from
time to time in effect. Any Lender’s failure to make available to the
Administrative Agent its Pro Rata Share of any such payment or disbursement
shall not relieve any other Lender of its obligation hereunder to make available
to the Administrative Agent such other Lender’s Pro Rata Share of such payment,
but no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent such other Lender’s Pro Rata Share of any
such payment or disbursement.

2.4               Commitments Several.  The failure of any Lender to make a
requested Loan on any date shall not relieve any other Lender of its obligation
(if any) to make a Loan on such date, but no Lender shall be responsible for the
failure of any other Lender to make any Loan to be made by such other Lender.

2.5               Certain Conditions.  Except as otherwise provided in
Sections 2.2.4 and 2.3.4 of this Agreement, no Lender shall have an obligation
to make any Loan, or to permit the continuation of or any conversion into any
LIBOR Loan, and the Issuing Lender shall not have any obligation to issue any
Letter of Credit, if an Event of Default or Unmatured Event of Default exists.

SECTION 3

EVIDENCING OF LOANS.

3.1               Notes.  The Loans of each Lender shall be evidenced by a Note,
with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to the sum of such Lender’s Revolving Loan Commitment
plus the principal amount of such Lender’s Term Loans.

3.2              Recordkeeping.  The Administrative Agent, on behalf of each
Lender, shall record in its records, the date and amount of each Loan made by
each Lender, each repayment or conversion thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan shall begin and end.
The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Loans owing and unpaid. The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of the
Company hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

SECTION 4

INTEREST.

 

 

27

1240807.08

 


--------------------------------------------------------------------------------



 

 

4.1              Interest Rates.  The Company promises to pay interest on the
unpaid principal amount of each Loan for the period commencing on the date of
such Loan until such Loan is paid in full in cash or same day funds as follows:

(a)     at all times while a Revolving Loan is a Base Rate Loan, at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus the
Base Rate Margin Revolving Loans from time to time in effect;

(b)     at all times while a Term Loan is a Base Rate Loan, at a rate per annum
equal to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin Term Loans from time to time in effect;

(c)     at all times while a Revolving Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBOR Rate applicable to each Interest Period for such
Loan plus the LIBOR Margin Revolving Loans from time to time in effect; and

(d)     at all times while a Term Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBOR Rate applicable to each Interest Period for such
Loan plus the LIBOR Margin Term Loans from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.

4.2              Interest Payment Dates.  Accrued interest on each Base Rate
Loan shall be payable in arrears on the last day of each calendar quarter and at
maturity. Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
with an Interest Period in excess of three months, on the three-month
anniversary of the first day of such Interest Period), upon a prepayment of such
Loan, and at maturity. After maturity, and at any time an Event of Default
exists, accrued interest on all Loans shall be payable on demand.

4.3               Setting and Notice of LIBOR Rates.  The applicable LIBOR Rate
for each Interest Period shall be determined by the Administrative Agent, and
notice thereof shall be given by the Administrative Agent promptly to the
Company and each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

4.4               Computation of Interest.  Interest shall be computed for the
actual number of days elapsed on the basis of a year of 360 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.

 

28

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

SECTION 5

FEES.

5.1               Closing Fee.  The Company agrees to pay to LaSalle such fees
as may be set forth in the fee letter by and between LaSalle and the Company
dated as of the Closing Date.

5.2               Non-Use Fee.  The Company agrees to pay to the Administrative
Agent for the account of each Lender a non-use fee, for the period from the
Closing Date to the Termination Date, at the Non-Use Fee Rate in effect from
time to time of such Lender’s Pro Rata Share (as adjusted from time to time) of
the unused amount of the Revolving Commitment. For purposes of calculating usage
under this Section, the Revolving Commitment shall be deemed used to the extent
of Revolving Outstandings. Such non-use fee shall be payable in arrears on the
last day of each calendar quarter and on the Termination Date for any period
then ending for which such non-use fee shall not have previously been paid. The
non-use fee shall be computed for the actual number of days elapsed on the basis
of a year of 360 days.

5.3

Letter of Credit Fees.  

(a)     The Company agrees to pay to the Administrative Agent for the account of
each Lender a letter of credit fee for each Letter of Credit equal to the L/C
Fee Rate in effect from time to time of such Lender’s Pro Rata Share (as
adjusted from time to time) of the undrawn amount of such Letter of Credit
(computed for the actual number of days elapsed on the basis of a year of
360 days); provided that, unless the Required Lenders otherwise consent, the
rate applicable to each Letter of Credit shall be increased by 2% at any time
that an Event of Default exists. Such letter of credit fees shall be payable in
arrears on the last day of each calendar quarter and on the Termination Date (or
such later date on which such Letter of Credit expires or is terminated) for the
period from the date of the issuance of each Letter of Credit (or the last day
on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.

(b)     In addition, with respect to each Letter of Credit, the Company agrees
to pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations, and (ii) if there is more than one Lender a party to this Agreement
at the time of issuance, at the time of issuance of any Letter of Credit a
letter of credit fronting fee in the amount equal to 0.125% of the face amount
of each such Letter of Credit.

5.4              Administrative Agent’s Fees.  The Company agrees to pay to the
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by the Company and the Administrative Agent including the fees set forth in
the Agent Fee Letter.

SECTION 6      REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS.

6.1

Reduction or Termination of the Revolving Commitment.

 

 

29

1240807.08

 


--------------------------------------------------------------------------------



 

 

6.1.1        Voluntary Reduction or Termination of the Revolving
Commitment.  The Company may from time to time on at least four Business Days’
prior written notice received by the Administrative Agent (which shall promptly
advise each Lender thereof) permanently reduce the Revolving Commitment to an
amount not less than the Revolving Outstandings plus the outstanding amount of
all Swing Line Loans. Any such reduction shall be in an amount not less than
$1,000,000 or a higher integral multiple of $1,000,000. Concurrently with any
reduction of the Revolving Commitment to zero, the Company shall pay all
interest on the Revolving Loans, all non-use fees and all letter of credit fees
and shall Cash Collateralize in full all obligations arising with respect to the
Letters of Credit.

6.1.2        All Reductions of the Revolving Commitment.  All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

6.2

Prepayments; Cleandown.

6.2.1        Voluntary Prepayments.  The Company may from time to time prepay
the Loans in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 11:00 A.M., Chicago time, on the day of such prepayment (which
shall be a Business Day), specifying the Loans to be prepaid and the date and
amount of prepayment. Any such partial prepayment shall be in an amount equal to
$25,000 or a higher integral multiple of $25,000.

6.2.2               Clean Down.  The Company shall cause the Revolving
Outstandings, other than the Stated Amount of all Letters of Credit, to be zero
dollars ($0.00) for no less than sixty (60) consecutive days in each Fiscal
Year.

6.2.3

Mandatory Prepayments.

(a)     The Company shall make a prepayment of the Term Loans (applied as set
forth in Section 6.3.1) until paid in full and then to the Revolving Loans until
paid in full, upon the occurrence of any of the following (each a “Mandatory
Prepayment Event”) at the following times and in the following amounts (such
applicable amounts being referred to as “Designated Proceeds”) unless an Event
of Default or Unmatured Event of Default is then existing, in which case the
provisions of the Guaranty and Collateral Agreement shall be applicable:

 

(i)

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any Asset Disposition, in an amount equal to 100% of such Net Cash Proceeds.

 

 

(ii)

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any issuance of Capital Securities of any Loan Party (excluding (x) any issuance
of Capital Securities pursuant to any employee or director option program,
benefit plan or compensation program and (y) any

 

 

30

1240807.08

 


--------------------------------------------------------------------------------



 

issuance by a Subsidiary to the Company or another Subsidiary), in an amount
equal to 100% of such Net Cash Proceeds.

 

(iii)

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any issuance of any Debt of any Loan Party (excluding Debt permitted by
Section 11.1), in an amount equal to 100% of such Net Cash Proceeds.

 

 

(iv)

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any Insurance Proceeds the amount of any such Net Cash Proceeds in excess of
$250,000 in the aggregate per calendar year.

 

 

(v)

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds with
respect to any sale or other disposition (through merger or otherwise) of any
portion of the Capital Securities of any of the Canadian Entities or the sale or
other disposition of all or substantially all of the assets of any of the
Canadian Entities, seventy five percent (75%) of the aggregate cash proceeds
received by any Loan Party pursuant to such sale or other disposition (through
merger or otherwise), net of the direct costs relating to such sale or other
disposition (through merger or otherwise)

(b)     If on any day the Revolving Outstandings plus the outstanding amount of
the Swing Line Loan exceeds the Revolving Commitment, the Company shall
immediately prepay Revolving Loans and/or Cash Collateralize the outstanding
Letters of Credit, or do a combination of the foregoing, in an amount sufficient
to eliminate such excess.

(c)     If on any day on which the Revolving Commitment is reduced pursuant to
Section 6.1.1 the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Revolving Commitment, the Company shall immediately
prepay Revolving Loans or Cash Collateralize the outstanding Letters of Credit,
or do a combination of the foregoing, in an amount sufficient to eliminate such
excess.

6.3

Manner of Prepayments.

6.3.1        All Prepayments.  Each voluntary partial prepayment shall be in a
principal amount of $25,000 or a higher integral multiple of $25,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. All prepayments of Term
Loans shall be applied pro rata among all remaining Term Loans according to the
principal amounts thereof and, as to each Term Loan, in the inverse order of
maturity to the remaining installments thereof. Except as otherwise provided by
this Agreement, all principal payments in respect of the Loans (other than the
Swing Line Loans) shall be applied first, to repay outstanding Base Rate Loans
and then to repay outstanding LIBOR Rate Loans in direct order of Interest
Period maturities.

6.4

Repayments.

 

 

31

1240807.08

 


--------------------------------------------------------------------------------



 

 

6.4.1        Revolving Loans.  The Revolving Loans of each Lender shall be paid
in full in cash or same day funds and the Revolving Commitment shall terminate
on the Termination Date.

6.4.2        Term  Loans.  The Term  Loan of each Lender shall be paid in
installments equal to such Lender’s Pro Rata Share of the aggregate principal
amount of the installments of the Term  Loan as follows:

Payment Date

Amount

June 30, 2006, December 31, 2006, June 30, 2007, December 31, 2007, June 30,
2008 and the Term Loan Maturity Date

$3,000,000.0

 

 

 

Unless sooner paid in full, the outstanding principal balance of the Term Loan
shall be paid in full on the Term Loan Maturity Date.

SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1              Making of Payments.  All payments of principal or interest on
the Notes, and of all fees, shall be made by the Company to the Administrative
Agent in immediately available funds at the office specified by the
Administrative Agent not later than noon, Chicago time, on the date due; and
funds received after that hour shall be deemed to have been received by the
Administrative Agent on the following Business Day. The Administrative Agent
shall promptly remit to each Lender its share of all such payments received in
collected funds by the Administrative Agent for the account of such Lender. All
payments under Section 8.1 shall be made by the Company directly to the Lender
entitled thereto without setoff, counterclaim or other defense.

7.2              Application of Certain Payments.  So long as no Unmatured Event
of Default or Event of Default has occurred and is continuing, (a) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) voluntary and mandatory prepayments shall be applied
as set forth in Sections 6.2 and 6.3. After the occurrence and during the
continuance of an Unmatured Event of Default or Event of Default, all amounts
collected or received by the Administrative Agent or any Lender from the
Company, any Loan Party, or as proceeds from the sale of, or other realization
upon, all or any part of the Collateral and the Real Estate Collateral or their
other assets shall be applied as the Administrative Agent shall determine in its
discretion, or in the absence of a specific determination by the Administrative
Agent as set forth in the Guaranty and Collateral Agreement. Concurrently with
each remittance to any Lender of its share of any such payment, the
Administrative Agent shall advise such Lender as to the application of such
payment.

 

32

1240807.08

 


--------------------------------------------------------------------------------



 

 

7.3              Due Date Extension.  If any payment of principal or interest
with respect to any of the Loans, or of any fees, falls due on a day which is
not a Business Day, then such due date shall be extended to the immediately
following Business Day (unless, in the case of a LIBOR Loan, such immediately
following Business Day is the first Business Day of a calendar month, in which
case such due date shall be the immediately preceding Business Day) and, in the
case of principal, additional interest shall accrue and be payable for the
period of any such extension.

7.4               Setoff.  The Company agrees for itself and each other Loan
Party that the Administrative Agent and each Lender have all rights of set-off
and bankers’ lien provided by applicable law, and in addition thereto, the
Company, for itself and each other Loan Party, agrees that at any time any Event
of Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations of the Company and each other Loan Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of the Company and each other Loan Party then or thereafter with the
Administrative Agent or such Lender.

7.5               Proration of Payments.  If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of offset or
otherwise, on account of (a) principal of or interest on any Loan, but excluding
(i) any payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on
any Affected Loan) or (b) its participation in any Letter of Credit) in excess
of its applicable Pro Rata Share of payments and other recoveries obtained by
all Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

7.6

Taxes.

(a)     All payments made by the Company hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by the Company free and clear of and without
deduction or withholding for, or account of, any Taxes now or hereinafter
imposed by any taxing authority.

(b)     If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the

 

33

1240807.08

 


--------------------------------------------------------------------------------



 

Company withholds any Taxes on payments hereunder or under any Loan Document,
the Company shall pay the full amount deducted to the relevant taxing authority
within the time allowed for payment under applicable law and shall deliver to
the Administrative Agent within 30 days after it has made payment to such
authority a receipt issued by such authority (or other evidence reasonably
satisfactory to the Administrative Agent) evidencing the payment of all amounts
so required to be deducted or withheld from such payment.

(c)     If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

(d)     (i)      To the extent permitted by applicable law, each Lender that is
not a United States person within the meaning of Code Section 7701(a)(30) (a
“Non-U.S. Participant”) shall deliver to the Company and the Administrative
Agent on or prior to the Closing Date (or in the case of a Lender that is an
Assignee, on the date of such assignment to such Lender) two accurate and
complete original signed copies of IRS Form W 8BEN, W 8ECI, or W 8IMY (or any
successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption from, or a reduced rate in, United
States withholding tax on interest payments to be made hereunder or any Loan. If
a Lender that is a Non-U.S. Participant is claiming a complete exemption from
withholding on interest pursuant to Code Sections 871(h) or 881(c), the Lender
shall deliver (along with two accurate and complete original signed copies of
IRS Form W 8BEN) a certificate in form and substance reasonably acceptable to
Administrative Agent (any such certificate, a “Withholding Certificate”). In
addition, each Lender that is a Non-U.S. Participant agrees that from time to
time after the Closing Date, (or in the case of a Lender that is an Assignee,
after the date of the assignment to such Lender), when a lapse in time (or
change in circumstances occurs) renders the prior certificates hereunder
obsolete or inaccurate in any material respect, such Lender shall, to the extent
permitted under applicable law, deliver to the Company and the Administrative
Agent two new and accurate and complete original signed copies of an IRS Form
W 8BEN, W 8ECI, or W 8IMY (or any successor or other applicable forms prescribed
by the IRS), and if applicable, a new Withholding Certificate, to confirm or
establish the entitlement of such Lender or the Administrative Agent to an
exemption from, or reduction in, United States withholding tax on interest
payments to be made hereunder or any Loan.

(ii)        Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W 9
(or any successor or other applicable form) to the Company and the
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax. To the extent that a form

 

34

1240807.08

 


--------------------------------------------------------------------------------



 

provided pursuant to this Section 7.6(d)(ii) is rendered obsolete or inaccurate
in any material respects as result of change in circumstances with respect to
the status of a Lender, such Lender shall, to the extent permitted by applicable
law, deliver to the Company and the Administrative Agent revised forms necessary
to confirm or establish the entitlement to such Lender’s or Agent’s exemption
from United States backup withholding tax.

(iii)       The Company shall not be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

(iv)       Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1              Increased Costs.  (a) If, after the date hereof, the adoption
of, or any change in, any applicable law, rule or regulation, or any change in
the interpretation or administration of any applicable law, rule or regulation
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to SECTION
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in
clauses (i) and (ii) above is to increase the cost to (or to impose a cost on)
such Lender (or any LIBOR Office of such Lender) of making or maintaining any
LIBOR Loan, or to reduce the amount of any sum received or receivable by such
Lender (or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

(b)          If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or

 

35

1240807.08

 


--------------------------------------------------------------------------------



 

comparable agency charged with the interpretation or administration thereof, or
the compliance by any Lender or any Person controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Letter of Credit to a level below that which such Lender
or such controlling Person could have achieved but for such change, adoption,
phase-in or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by such Lender or such controlling Person to be material, then from time
to time, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

8.2

Basis for Determining Interest Rate Inadequate or Unfair.  If:

(a)     the Administrative Agent reasonably determines (which determination
shall be binding and conclusive on the Company) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or

(b)     the Required Lenders advise the Administrative Agent that the LIBOR Rate
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full in cash or same day funds, automatically
convert to a Base Rate Loan.

8.3               Changes in Law Rendering LIBOR Loans Unlawful.  If any change
in, or the adoption of any new, law or regulation, or any change in the
interpretation of any applicable law or regulation by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Lender cause a substantial question as to whether
it is) unlawful for any Lender to make, maintain or fund LIBOR Loans, then such
Lender shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Lender shall have no obligation to
make or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate
Loans concurrently with the making of or conversion of Base Rate Loans into
LIBOR Loans by the Lenders which are not so affected, in each case in an amount
equal to the amount of

 

36

1240807.08

 


--------------------------------------------------------------------------------



 

LIBOR Loans which would be made or converted into by such Lender at such time in
the absence of such circumstances) and (b) on the last day of the current
Interest Period for each LIBOR Loan of such Lender (or, in any event, on such
earlier date as may be required by the relevant law, regulation or
interpretation), such LIBOR Loan shall, unless then repaid in full in cash or
same day funds, automatically convert to a Base Rate Loan. Each Base Rate Loan
made by a Lender which, but for the circumstances described in the foregoing
sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding
for the period corresponding to the Group of LIBOR Loans of which such Affected
Loan would be a part absent such circumstances.

8.4               Funding Losses.  The Company hereby agrees that upon demand by
any Lender (which demand shall be accompanied by a statement setting forth the
basis for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

8.5              Right of Lenders to Fund through Other Offices.  Each Lender
may, if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that in
such event for the purposes of this Agreement such Loan shall be deemed to have
been made by such Lender and the obligation of the Company to repay such Loan
shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

8.6              Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of its Loans in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each LIBOR Loan during each Interest Period for
such Loan through the purchase of deposits having a maturity corresponding to
such Interest Period and bearing an interest rate equal to the LIBOR Rate for
such Interest Period.

8.7

Mitigation of Circumstances; Replacement of Lenders.

(a)     Each Lender shall promptly notify the Company and the Administrative
Agent of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by the Company to

 

37

1240807.08

 


--------------------------------------------------------------------------------



 

pay any amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence of any
circumstances described in Section 8.2 or 8.3 (and, if any Lender has given
notice of any such event described in clause (i) or (ii) above and thereafter
such event ceases to exist, such Lender shall promptly so notify the Company and
the Administrative Agent). Without limiting the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Company of) any event described in clause (i) or (ii) above and
such designation will not, in such Lender’s sole judgment, be otherwise
disadvantageous to such Lender.

(b)     If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

8.8               Conclusiveness of Statements; Survival of
Provisions.  Determinations and statements of any Lender pursuant to
Sections 8.1, 8.2, 8.3 or 8.4 shall be conclusive absent demonstrable error.
Lenders may use reasonable averaging and attribution methods in determining
compensation under Sections 8.1 and 8.4, and the provisions of such Sections
shall survive repayment of the Obligations, cancellation of any Notes,
expiration or termination of the Letters of Credit and termination of this
Agreement.

SECTION 9

REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders for itself and each Loan Party that:

9.1               Organization; Locations of Executive Office; FEIN.  Each Loan
Party (other than Dormant Entities) is validly existing and in good standing
under the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect. On the date hereof, Schedule 9.1 sets forth (a) the Company’s and each
other Loan Party’s jurisdiction of organization, (b) the location of the
Company’s and

 

38

1240807.08

 


--------------------------------------------------------------------------------



 

each other Loan Party’s chief executive office, (c) the Company’s and each other
Loan Party’s exact legal name as it appears on its organizational documents, (d)
the Company’s and each other Loan Party’s organizational identification number
(to the extent the Company’s and each other Loan Party’s is organized in a
jurisdiction which assigns such numbers), and (e) the Company’s and each other
Loan Party’s federal employer identification number.

9.2              Authorization; No Conflict.  Each Loan Party is duly authorized
to execute and deliver each Loan Document to which it is a party, the Company is
duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the borrowings by the Company hereunder, do
not and will not (a) require any consent or approval of any governmental agency
or authority (other than any consent or approval which has been obtained and is
in full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or
(iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon any Loan Party or any of their
respective properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of any Loan Party, other than Liens in favor of the
Administrative Agent created pursuant to the Collateral Documents.

9.3              Validity and Binding Nature.  Each of this Agreement and each
other Loan Document to which any Loan Party is a party is the legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

9.4               Financial Condition.  The audited consolidated financial
statements of the Company and its Subsidiaries as at Company’s 2004 Fiscal Year
end and the unaudited consolidated financial statements of the Company and its
Subsidiaries as of July 23, 2005, copies of each of which have been delivered to
each Lender, were prepared in accordance with GAAP (subject, in the case of such
unaudited monthly statements, prepared consistent with current practice of the
company (i.e., not in accordance with GAAP)) and present fairly the consolidated
financial condition of the Company and its Subsidiaries as at such dates and the
results of their operations for the periods then ended.

9.5               No Material Adverse Change.  Since February 5, 2005, there has
been no material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.

9.6              Litigation and Contingent Liabilities.  No litigation
(including derivative actions), arbitration proceeding or governmental
investigation or proceeding is pending or, to the Company’s knowledge,
threatened against any Loan Party which might reasonably be expected to have a
Material Adverse Effect. No Loan Party has any Contingent Liabilities which
could reasonably be likely to have a Material Adverse Effect.

 

39

1240807.08

 


--------------------------------------------------------------------------------



 

 

9.7               Ownership of Properties; Liens.  Each Loan Party owns good
and, in the case of real property, marketable title to, or holds valid leasehold
interests in, all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like) except Permitted Liens. There are no
financing statements, mortgages or similar documents executed by the Company or
any other Loan Party or of public record against the Company or any other Loan
Party, except with respect to Permitted Liens.

9.8              Equity Ownership; Subsidiaries.  All issued and outstanding
Capital Securities of each Loan Party are duly authorized and validly issued,
fully paid, non-assessable, and (except with respect to the Company) free and
clear of all Liens, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of
each Wholly-Owned Subsidiary is, directly or indirectly, owned by the Company
and is set forth on Schedule 9.8. Except for certain Dormant Entities, the
Company has no Subsidiaries that are not Wholly-Owned Subsidiaries. As of the
Closing Date, except as set forth on Schedule 9.8, there are no pre-emptive or
other outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Loan Party.

9.9

Pension Plans.

(a)     Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect. There
are no pending or, to the knowledge of Company, threatened, claims, actions,
investigations or lawsuits against any Pension Plan, any fiduciary of any
Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.

(b)     All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law

 

40

1240807.08

 


--------------------------------------------------------------------------------



 

which if not so made could reasonably be expected to have a Material Adverse
Effect; neither the Company nor any other member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Pension Plan, incurred
any withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, which, in any such case, could reasonably be expected to have a
Material Adverse Effect, and no condition has occurred which, if continued,
could result in a withdrawal or partial withdrawal from any such plan; and
neither the Company nor any other member of the Controlled Group has received
any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.

9.10            Investment Company Act.  No Loan Party is an “investment
company” or a company “controlled” by an “investment company” or a “subsidiary”
of an “investment company,” within the meaning of the Investment Company Act of
1940.

9.11            Public Utility Holding Company Act.  No Loan Party is a “holding
company”, or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

9.12            Regulation U.  The Company is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

9.13            Taxes.  Each Loan Party has timely filed all tax returns and
reports required by law to have been filed by it and has paid all taxes and
governmental charges due and payable with respect to such return, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books or which do not exceed $300,000 in the
aggregate at any time. The Loan Parties have made adequate reserves on their
books and records in accordance with GAAP for all taxes that have accrued but
which are not yet due and payable. No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).

9.14            Solvency, etc.  On the Closing Date, and immediately prior to
and after giving effect to the issuance of each Letter of Credit and each
borrowing hereunder and the use of the proceeds thereof, with respect to each
Loan Party, individually, (a) the fair value of its assets is greater than the
amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated, (b) the
present fair saleable value of its assets is not less than the amount that will
be required to pay the probable liability on its debts as they become absolute
and matured, (c) it is able to realize

 

41

1240807.08

 


--------------------------------------------------------------------------------



 

upon its assets and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) it does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature and (e) it is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.

9.15            Environmental Matters.  The on-going operations of each Loan
Party comply in all respects with all Environmental Laws, except such
non-compliance which could not (if enforced in accordance with applicable law)
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. Each Loan Party has obtained, and maintained in good
standing, all licenses, permits, authorizations, registrations and other
approvals required under any Environmental Law and required for their respective
ordinary course operations, and for their reasonably anticipated future
operations, and each Loan Party is in compliance with all terms and conditions
thereof, except where the failure to do so could not reasonably be expected to
result in material liability to any Loan Party and could not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. No Loan Party or any of its properties or operations is subject
to, or reasonably anticipates the issuance of, any written order from or
agreement with any Federal, state or local governmental authority, nor subject
to any judicial or docketed administrative or other proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Substance that would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. There are no Hazardous Substances or other conditions
or circumstances existing with respect to any property, or relating to any waste
disposal, of any Loan Party that would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. No Loan Party
has any underground storage tanks that are not properly registered or permitted
under applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances, which would reasonably
be expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

9.16            Insurance.  Set forth on Schedule 9.16 is a complete and
accurate summary of the property and casualty insurance program of the Loan
Parties as of the Closing Date (including the names of all insurers, policy
numbers, expiration dates, amounts and types of coverage, annual premiums,
exclusions, deductibles, self-insured retention, and a description in reasonable
detail of any self-insurance program, retrospective rating plan, fronting
arrangement or other risk assumption arrangement involving any Loan Party). Each
Loan Party and its properties are insured with financially sound and reputable
insurance companies with at least an “A” rating by Best’s Rating Services which
are not Affiliates of the Loan Parties, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Loan
Parties operate.

9.17            Real Property.  Set forth on Schedule 9.17 is a complete and
accurate list, as of the Closing Date, of the address of all real property owned
or leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the

 

42

1240807.08

 


--------------------------------------------------------------------------------



 

lessor of such property. Except as set forth in Schedule 9.17, no Person is a
lessee, tenant or licensee of any real property owned by any Loan Party. None of
the Real Estate Collateral is subject to any restriction, including, without
limitation, the Redevelopment Agreements, zoning restrictions or recorded
restrictions, that would materially reduce the value of such Real Estate
Collateral or materially impair or restrict the use of all of the Real Estate
Collateral as a commercial or industrial site. Each Loan Party has fully
complied with all of its obligations under the Redevelopment Agreements and no
Loan Party has any further obligations under the Redevelopment Agreements.

9.18            Information.  All information heretofore or contemporaneously
herewith furnished in writing by any Loan Party to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by the
Administrative Agent and the Lenders that any projections and forecasts provided
by the Company are based on good faith estimates and assumptions believed by the
Company to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results).

9.19            Intellectual Property.  Each Loan Party owns and possesses or
has a license or other right to use all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as are necessary for the conduct of the businesses of the
Loan Parties, without any infringement upon rights of others which such
infringement could reasonably be expected to have a Material Adverse Effect.

9.20            Burdensome Obligations.  No Loan Party is a party to any
agreement or contract or subject to any restriction contained in its
organizational documents which could reasonably be expected to have either
individually or in the aggregate, a Material Adverse Effect.

9.21            Labor Matters.  Except as set forth on Schedule 9.21, no Loan
Party is subject to any labor or collective bargaining agreement. There are no
existing or, to the knowledge of the Company, threatened strikes, lockouts or
other labor disputes involving any Loan Party that singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Loan Parties are not in violation of the
Fair Labor Standards Act or any other applicable law, rule or regulation dealing
with such matters that singly or in the aggregate could reasonably be expected
to have a Material Adverse Effect.

 

43

1240807.08

 


--------------------------------------------------------------------------------



 

 

9.22            No Default.  No Event of Default or Unmatured Event of Default
exists or would result from the incurrence by any Loan Party of any Debt
hereunder or under any other Loan Document.

9.23

Sears Agreements.

(a)      The Company has heretofor furnished the Administrative Agent a true and
correct copy of each of the Sears Agreements.

(b)     Each Loan Party and, to the Company’s knowledge, each other party to the
Sears Agreements, has duly taken all necessary corporate, partnership or other
organizational action to authorize the execution, delivery and performance of
the Sears Agreements and the consummation of transactions contemplated thereby.

(c)     Each of the Sears Agreements are in full force and effect and are the
legal, valid and binding obligation of the Company and, to Company’s knowledge,
each other party to the Sears Agreements.

(d)     None of the Sears Agreements have terminated or been subject to early
termination or expired or not been renewed past their stated termination date.

9.24            Dormant Entities.  None of the Dormant Entities (i) have or hold
any assets of any kind or nature other than the Capital Securities of another
Loan Party, (ii) have any liabilities, obligations or Debt of any kind other
than incidental corporate maintenance items, incidental tax liabilities, or
(iii) have any operations or employees. The complete and accurate legal name and
state of formation of each Dormant Entity is fully, completely and accurately
listed in the definition of “Dormant Entity.”

SECTION 10

AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Paid in Full, the
Company agrees for itself and each of its Subsidiaries, that, unless at any time
the Required Lenders shall otherwise expressly consent in writing, it will:

10.1            Reports, Certificates and Other Information.  Furnish to the
Administrative Agent and each Lender:

10.1.1     Annual Report.  Promptly when available and in any event within 90
days after the close of each Fiscal Year a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets, statement of stockholders equity, and statements of
earnings and cash flows of the Company and its Subsidiaries as at the end of
such Fiscal Year, certified without adverse reference to going concern value and
without qualification by independent auditors of recognized standing selected by
the Company and reasonably acceptable to the Administrative Agent, together with
(i) a written statement from such accountants to the effect that in making the
examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that

 

44

1240807.08

 


--------------------------------------------------------------------------------



 

caused them to believe that the Company was not in compliance with any provision
of Section 11.1, 11.3, 11.4 or 11.15 of this Agreement insofar as such provision
relates to accounting matters or, if something has come to their attention that
caused them to believe that the Company was not in compliance with any such
provision, describing such non-compliance in reasonable detail and (ii) an
unaudited comparison with the budget for such Fiscal Year and a comparison with
the previous Fiscal Year.

10.1.2     Interim Reports.  (a) Promptly when available and in any event within
45 days after the end of each Fiscal Quarter (excluding the last Fiscal Quarter
of each Fiscal Year), consolidated balance sheets of the Company and its
Subsidiaries as of the end of such Fiscal Quarter, together with consolidated
statements of earnings and cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Senior Officer of the Company; and
(b) promptly when available and in any event within 45 days after the end of
each Fiscal Month (there being thirteen (13) four (4) week periods comprising
the Company’s Fiscal Months, except in the 2008 Fiscal Year, there will be
twelve (12) four (4) week periods and one (1) five (5) week period comprising
Company’s Fiscal Months), consolidated balance sheets of the Company and its
Subsidiaries as of the end of such month, together with consolidated statements
of earnings and a consolidated statement of cash flows for such month and for
the period beginning with the first day of such Fiscal Year and ending on the
last day of such month, together with a comparison with the corresponding period
of the previous Fiscal Year and a comparison with the budget for such period of
the current Fiscal Year, prepared consistent with current practice of the
company (i.e., not in accordance with GAAP) and certified by a Senior Officer of
the Company.

10.1.3      Compliance Certificates.  Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of the Company, containing (i) a computation of each of the financial
ratios and restrictions set forth in Section 11.15, all cash and noncash
components of EBITDA (in accordance with the definition thereof) and to the
effect that such officer has not become aware of any Event of Default or
Unmatured Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it,
(ii) a written statement of the Company’s management setting forth a discussion
of the Company’s financial condition, changes in financial condition and results
of operations, and (iii) the reports required by Sections 10.1.9 and 10.1.10.

10.1.4     Reports to the SEC and to Shareholders.  Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

 

45

1240807.08

 


--------------------------------------------------------------------------------



 

 

10.1.5      Notice of Default, Litigation and ERISA Matters.  Promptly, but in
no event later than three Business Days after becoming aware of any of the
following, written notice describing the same and the steps being taken by the
Company or the Subsidiary affected thereby with respect thereto:

 

(a)

the occurrence of an Event of Default or an Unmatured Event of Default;

(b)     any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by the Company to the Lenders which has been instituted
or, to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;

(c)     the institution of any steps by any member of the Controlled Group or
any other Person to terminate any Pension Plan, or the failure of any member of
the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the requirement that the Company furnish
a bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

(d)     any cancellation or material change in any insurance maintained by any
Loan Party; or

(e)     any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

(f)      any material default or any termination, or notice (written or oral)
thereof, under any of the Sears Agreements.

10.1.6     Management Reports.  Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Company by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Company.

10.1.7      Projections.  As soon as practicable, and in any event not later
than thirty (30) days after the commencement of each Fiscal Year, financial
projections for

 

46

1240807.08

 


--------------------------------------------------------------------------------



 

the Company and its Subsidiaries for such Fiscal Year (including Fiscal Quarter
operating and cash flow budgets) prepared in a manner consistent with the
projections delivered by the Company to the Lenders prior to the Closing Date or
otherwise in a manner reasonably satisfactory to the Administrative Agent,
accompanied by a certificate of a Senior Officer of the Company on behalf of the
Company to the effect that (a) such projections were prepared by the Company in
good faith, (b) the Company has a reasonable basis for the assumptions contained
in such projections and (c) such projections have been prepared in accordance
with such assumptions.

10.1.8      Other Information.  Promptly from time to time, such other
information concerning the Loan Parties as any Lender or the Administrative
Agent may reasonably request.

10.1.9     Retail Location Closings and Openings.  A report, each Fiscal
Quarter, provided with the Compliance Certificate, listing, by location, each
retail location of the Company and its Subsidiaries closed during such Fiscal
Quarter, whether such closed location existed on the Closing Date, and each
retail location opened during such Fiscal Quarter

10.1.10   Capital Expenditure Report.  A report, each Fiscal Quarter, provided
with the Compliance Certificate, setting forth, in detail, by location, the
Capital Expenditures incurred by the Company and its Subsidiaries during the
Fiscal Quarter immediately ended and Fiscal Year-to-date.

10.1.11          Schedule 9.1.  Updates to Schedule 9.1 as requested by
Administrative Agent from time to time.

10.2            Books, Records and Inspections.  Keep, and cause each other Loan
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Collateral and other tangible assets of the Loan
Parties, to perform appraisals of the Collateral and other assets of the Loan
Parties, and to inspect, examine, check and make copies of and extracts from the
books, records, computer data, computer programs, journals, orders, receipts,
correspondence and other data relating to the Collateral and their other assets.
All such inspections or examinations by the Administrative Agent shall be at the
Company’s expense, provided that so long as no Event of Default or Unmatured
Event of Default exists, the Company shall not be required to

 

47

1240807.08

 


--------------------------------------------------------------------------------



 

reimburse the Administrative Agent for inspections or examinations more
frequently than once each Fiscal Year.

10.3

Maintenance of Property; Insurance.

(a)     Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted, and failure to do so could
reasonably be expected to have a Material Adverse Effect.

(b)     Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; and, upon the reasonable
request of the Administrative Agent or any Lender, furnish to the Administrative
Agent or such Lender a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by the Loan Parties. The Company shall
cause each issuer of an insurance policy to provide the Administrative Agent
with an endorsement (i) naming the Administrative Agent as an additional insured
with respect to each policy of liability insurance and showing the
Administrative Agent as loss payee with respect to each policy of property or
casualty insurance, (ii) providing that 30 days’ notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to the Administrative Agent.
The Company shall or shall cause any other Loan Party (other than the Dormant
Entities) upon request of Administrative Agent at any time to furnish to
Administrative Agent updated evidence of insurance.

10.4            Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and
Liabilities.  

10.4.1               (a) Comply, and cause each other Loan Party to comply, in
all material respects with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each other Loan Party to ensure,
that no person who owns a controlling interest in or otherwise controls a Loan
Party is or shall be (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (ii) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, and (c) without limiting clause (a) above, comply, and cause
each other Loan Party to comply, with all applicable Bank Secrecy Act (“BSA”)
and anti-money laundering laws and regulations. The foregoing notwithstanding,
each Loan Party that has delivered a Mortgage to Administrative Agent will
comply with all applicable laws, rules, regulations, decrees, orders, judgments,
licenses and permits,

 

48

1240807.08

 


--------------------------------------------------------------------------------



 

including Environmental Laws and fire and building codes of federal, state and
local authorities applicable to the Collateral described in such Mortgage except
where such failure could not reasonably be likely to have a Material Adverse
Effect; except such as are being diligently contested by such Loan Party in good
faith by appropriate proceedings; provided, however, that if the amount at issue
in any such contest exceeds $800,000, unless Administrative Agent waives such
requirement in Administrative Agent’s sole discretion, the Company shall
promptly deposit with Administrative Agent cash collateral which in
Administrative Agent’s judgment must be adequate to pay and discharge each such
contested item in full, together with all legal fees and costs that might be
incurred by Administrative Agent (which legal fees and costs the Company hereby
agrees to pay or to cause such Loan Party to pay). Further, each Loan Party that
has delivered a Mortgage to Administrative Agent will comply with all
requirements of every board of fire underwriters or similar body whose
requirements apply to similar property in the area where any of the Collateral
described in such Mortgage is located.

10.4.2               Pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any of the
Collateral or any of the Real Estate Collateral, as well as claims of any kind
which, if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require any Loan Party to pay any such tax or charge so long
as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any of the Collateral or on any of the Real Estate Collateral or any
other asset of the Company or any other Loan Party, such contest proceedings
shall stay the foreclosure of such Lien or the sale of any portion of any
Collateral or any portion of the Real Estate Collateral or other assets of the
Company or any other Loan Party to satisfy such claim; provided further,
however, that if the amount of any such tax, charge or claim exceeds $800,000,
unless Administrative Agent waives such requirement in Administrative Agent’s
sole discretion, the Company shall promptly deposit with Administrative Agent
cash collateral which in Administrative Agent’s judgment must be adequate to pay
and discharge each such item in full, together with all legal fees and costs
that might be incurred by Administrative Agent (which legal fees and costs the
Company hereby agrees to pay or to cause such Loan Party to pay).

10.5            Maintenance of Existence, etc.  Maintain and preserve, and
(subject to Section 11.5) cause each other Loan Party to maintain and preserve,
(a) its existence and good standing in the jurisdiction of its organization and
(b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (in each
such case, other than such jurisdictions in which the failure to be qualified or
in good standing would not reasonably be expected to have a Material Adverse
Effect).

10.6            Use of Proceeds.  Use the proceeds of the Loans, and the Letters
of Credit, solely to pay Debt to be Repaid, for working capital purposes, to
fund the purchase, the repurchase or the redemption of the Company’s Capital
Stock to the extent permitted by this

 

49

1240807.08

 


--------------------------------------------------------------------------------



 

Agreement, for Capital Expenditures (including retail store expansions) and
other general business purposes; and not use or permit any proceeds of any Loan
to be used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

10.7

Employee Benefit Plans.

(a)     Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.

(b)     Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c)     Not, and not permit any other member of the Controlled Group to (i) seek
a waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8            Environmental Matters.  If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets to the extent noncompliance could
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company shall, and shall cause each other Loan
Party to, comply with any Federal or state judicial or administrative order
requiring the performance at any real property of any Loan Party of activities
in response to the release or threatened release of a Hazardous Substance at any
real property of any Loan Party (whether owned or leased). The Company shall,
and shall cause its Subsidiaries to, dispose of such Hazardous Substances, or of
any other wastes, only at licensed disposal facilities operating, to the
Company’s knowledge, in compliance with Environmental Laws.

10.9            Further Assurances.  Take, and cause each other Loan Party to
take, such actions as are necessary or as the Administrative Agent or the
Required Lenders may reasonably request from time to time to ensure that the
Obligations of each Loan Party under the Loan Documents are secured by
substantially all of the assets of the Company and each domestic Subsidiary
(other than the Dormant Subsidiaries) as well as all Capital Securities of each
domestic Subsidiary (other than the Dormant Subsidiaries) and 65% of all Capital
Securities of each foreign Subsidiary and guaranteed by each domestic Subsidiary
(other than the Dormant Subsidiaries), and including, without limitation, upon
the acquisition or creation thereof, any Subsidiary acquired or created after
the Closing Date, in each case as the Administrative Agent may determine,
including (a) the execution and

 

50

1240807.08

 


--------------------------------------------------------------------------------



 

delivery of guaranties, security agreements, pledge agreements (with respect to
foreign Subsidiaries, 65% of all Capital Securities of such foreign
Subsidiaries), mortgages, deeds of trust, financing statements and other
documents, and the filing or recording of any of the foregoing and (b) the
delivery of certificated securities and other Collateral with respect to which
perfection is obtained by possession.

10.10          Deposit Accounts.  Unless the Administrative Agent otherwise
consents in writing, each Loan Party shall at all times maintain all of their
principal deposit accounts and customary treasury management services with the
Administrative Agent at market rates which shall be mutually agreed by the
parties.

SECTION 11

NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Paid in Full, the
Company agrees for itself and each of its Subsidiaries that, unless at any time
the Required Lenders shall otherwise expressly consent in writing, it will:

11.1            Debt.  Not, and not permit any other Loan Party to, create,
incur, assume or suffer to exist any Debt, except:

 

(a)

Obligations under this Agreement and the other Loan Documents;

(b)     Debt secured by Liens permitted by Section 11.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $2,500,000, provided,
however, the forgoing limit shall not include a Sale Leaseback if such Sale
Leaseback is consummated in an arm’s-length manner on market terms and
conditions;

(c)     Debt of the Company to any domestic Wholly-Owned Subsidiary or Debt of
any domestic Wholly-Owned Subsidiary to the Company or another domestic
Wholly-Owned Subsidiary; provided that, upon the reasonable request of
Administrative Agent, such Debt shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and pledged and
delivered to the Administrative Agent pursuant to the Collateral Documents as
additional collateral security for the Obligations, and the obligations under
such demand note shall be subordinated to the Obligations of the Company
hereunder in a manner reasonably satisfactory to the Administrative Agent;

(d)     Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased in
excess of the amount set forth on such Schedule;

(e)     the Debt to be Repaid (so long as such Debt is repaid on the Closing
Date with the proceeds of the initial Loans hereunder);

(f)      Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 11.5;

 

51

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

(g)

Contingent Liabilities listed on Schedule 11.1;

(h)     Guaranties by the Company and/or its Subsidiaries in respect of Debt of
the Company or its domestic Subsidiaries permitted by this Section 11.1;

(i)      Hedging Obligations incurred in favor of Administrative Agent, any
Lender or any of their Affiliates for bona fide hedging purposes and not for
speculation;

(j)      Debt owing to any trust created under a supplemental executive
retirement program of the Company; and

(k)     Debt of the Company owing to the Canadian Entities up to $5,000,000 in
the aggregate.

11.2       Liens.  Not, and not permit any other Loan Party to, create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a)     Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves; provided, however, that if the amount of any such tax or charge
exceeds $800,000, unless Administrative Agent waives such requirement in
Administrative Agent’s sole discretion, the Company shall promptly deposit with
Administrative Agent cash collateral which in Administrative Agent’s judgment
must be adequate to pay and discharge any such item in full, together with all
legal fees and costs that might be incurred by Administrative Agent (which legal
fees and costs the Company hereby agrees to pay).

(b)     Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves; provided, however, that if the amount of any such Lien exceeds
$800,000, unless Administrative Agent waives such requirement in Administrative
Agent’s sole discretion, the Company shall promptly deposit with Administrative
Agent cash collateral which in Administrative Agent’s judgment must be adequate
to pay and discharge any such item in full, together with all legal fees and
costs that might be incurred by Administrative Agent (which legal fees and costs
the Company hereby agrees to pay).

 

(c)

Liens described on Schedule 11.2 as of the Closing Date;

(d)     subject to the limitation set forth in Section 11.1(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by any Loan Party (and not created

 

52

1240807.08

 


--------------------------------------------------------------------------------



 

in contemplation of such acquisition) and (iii) Liens that constitute purchase
money security interests on any property securing debt incurred for the purpose
of financing all or any part of the cost of acquiring such property, provided
that any such Lien attaches to such property within 20 days of the acquisition
thereof and attaches solely to the property so acquired;

(e)     attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $250,000 arising in connection with court proceedings, provided
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f)      easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of any Loan Party; provided, however, that
if the amount of any of the foregoing exceeds $800,000, unless Administrative
Agent such requirement in Administrative Agent’s sole discretion, the Company
shall promptly deposit with Administrative Agent cash collateral which in
Administrative Agent’s judgment must be adequate to pay and discharge any such
item in full, together with all legal fees and costs that might be incurred by
Administrative Agent (which legal fees and costs the Company hereby agrees to
pay).

(g)     Liens in favor of landlords with respect to assets located at locations
leased by the Company or any other Loan Party if such provisions granting a Lien
are in existence on the Closing Date in leases that are in existence on the
Closing Date, provided, however, with respect to any locations leased by the
Company or any other Loan Party after the Closing Date, the related lease shall
not contain any provisions granting a landlord a lien on any assets of the
Company or any Loan Party or grant the landlord the right to dispose of any
assets of the Company or any Loan Party and to the extent any location leased
after the Closing Date is in a jurisdiction with a statutory lien in favor of a
landlord, such lease shall contain a waiver of such statutory landlord lien;

(h)     Liens granted to the Issuing Lender or Administrative Agent under or in
connection with any Master Letter of Credit Agreement or any L/C Application or
any cash collateral delivered to Administrative Agent or the Issuing Lender in
connection therewith or any Collateral Document; and

(i)      the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

11.3            Operating Leases.  Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties (on a consolidated basis) to exceed $3,000,000 in any Fiscal Year,
provided, however, the forgoing limit shall not include if the Brampton, Ontario
facility is sold, transferred or assigned, the rental payments with respect to
any replacement location if such rental payments are on an arm’s-length basis on
market terms and conditions.

11.4            Restricted Payments.  Not, and not permit any other Loan Party
to, (a) make any distribution or pay any dividend to any holders of its Capital
Securities,

 

53

1240807.08

 


--------------------------------------------------------------------------------



 

(b) purchase or redeem any of its Capital Securities, (c) pay any management
fees or similar fees to any of its equityholders or any Affiliate thereof,
(d) make any redemption, prepayment, defeasance, repurchase or any other payment
in respect of any Debt (but not including the Obligations), prior to its stated
maturity or amortization schedule (in each case as such amortization schedule
exists on the date hereof) or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) any Subsidiary may pay dividends or make
other distributions to the Company or to a domestic Wholly-Owned Subsidiary; and
(ii) so long as no Event of Default or Unmatured Event of Default exists or
would result therefrom, the Company, (A) may pay dividends or make other
distributions to the holders of its Capital Stock up to an aggregate of
$5,500,000 in each Fiscal Year, and (B) on or before November 30, 2006, may
expend up to $15,000,000 in the aggregate to purchase, repurchase or redeem the
Company’s Capital Stock and from and after December 1, 2006 through the
Termination Date, may expend up to the lesser of (i) $2,000,000 and (ii) the
result of $15,000,000 minus the actual amount expended by the Company from the
Closing Date through and including November 30, 2006 to purchase, repurchase or
redeem the Company’s Capital Stock.

11.5            Mergers, Consolidations, Sales.  Not, and not permit any other
Loan Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) except as contemplated by clause (e) of this Section below,
sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory, excess equipment, and obsolete equipment in the
ordinary course of business, (c) sell, transfer or assign any portion of the
Real Estate Collateral unless in connection therewith unless the Net Cash
Proceeds received are applied to the Obligations as set forth in this Agreement
and the Guaranty and Collateral Agreement, (d) sell, transfer or assign the
Brampton, Ontario facility except in on an arm’s-length basis and on market
terms and conditions, (e) sell, transfer or assign the Capital Securities of any
of the Canadian Entities or all or substantially all of the assets of any of the
Canadian Entities unless the Net Cash Proceeds received are applied to the
Obligations as set forth in this Agreement and the Guaranty and Collateral
Agreement, or (f) sell or assign with or without recourse any receivables,
except for (i) any such merger, consolidation, sale, transfer, conveyance, lease
or assignment of or by any Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary; and (ii) any such purchase or other
acquisition by the Company or any domestic Wholly-Owned Subsidiary of the assets
or Capital Securities of any Wholly-Owned Subsidiary.

11.6            Modification of Organizational Documents.  Not permit the
charter, by-laws or other organizational documents of any Loan Party to be
amended or modified in any way which could reasonably be expected to materially
adversely affect the interests of the Lenders; not change, or allow any Loan
Party to change, its state of formation or its organizational form.

11.7            Transactions with Affiliates.  Not, and not permit any other
Loan Party to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its other Affiliates (other than the Loan
Parties) which is on terms which are

 

54

1240807.08

 


--------------------------------------------------------------------------------



 

materially less favorable than are reasonably obtainable from any Person which
is not one of its Affiliates and excluding any employment agreements with any
officers and directors of any Loan Party to the extent approved by the Board of
Directors (or a committee thereof) of such Loan Party and disclosed by the
Company in accordance with all applicable public reporting laws, rules, and
regulations.

11.8            Inconsistent Agreements.  Not, and not permit any other Loan
Party to, enter into, or be a party to, any agreement containing any provision
which would (a) be violated or breached by any borrowing by the Company
hereunder or by the performance by any Loan Party of any of its Obligations
hereunder or under any other Loan Document, (b) prohibit any Loan Party from
granting to the Administrative Agent and the Lenders, a Lien on any of its
assets or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to the Company or any other Subsidiary, or pay any Debt owed to
the Company or any other Subsidiary, (ii) make loans or advances to any Loan
Party or (iii) transfer any of its assets or properties to any Loan Party, other
than (A) customary restrictions and conditions contained in agreements relating
to the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, and Capital
Leases permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt and (C) customary provisions in
leases and other contracts restricting the assignment thereof.

11.9            Business Activities; Issuance of Equity.  Not, and not permit
any other Loan Party to, engage in any line of business other than the
businesses engaged in on the date hereof and businesses reasonably related
thereto. Not, and not permit any other Loan Party to, issue any Capital
Securities other than (a) any issuance of shares of the Company’s common Capital
Securities pursuant to any employee or director option program, benefit plan or
compensation program, and (b) any issuance by a Subsidiary to the Company or
another Subsidiary in accordance with Section 11.4.

11.10          Investments.  Not, and not permit any other Loan Party to, make
or permit to exist any Investment in any other Person, except the following:

(a)     contributions by the Company to the capital of any domestic Wholly-Owned
Subsidiary, or by any Subsidiary to the capital of any other domestic
Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations as required by this Agreement;

 

(b)

Investments constituting Debt permitted by Section 11.1;

(c)     Contingent Liabilities constituting Debt permitted by Section 11.1 or
Liens permitted by Section 11.2;

 

(d)

bank deposits in the ordinary course of business;

 

 

55

1240807.08

 


--------------------------------------------------------------------------------



 

 

(e)     Investments in securities of account debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors; and

 

(f)

Investments listed on Schedule 11.10 as of the Closing Date.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause (b)
or (c) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.

11.11          Restriction of Amendments to Certain Documents.  Not amend or
otherwise modify, or waive any rights under, any of the Sears Agreements, if, in
any case, such amendment, modification or waiver could reasonably be expected to
be adverse to the interests of the Lenders or be materially adverse to the
Company.

11.12          Transactions with Sears.   Not, and not permit any other Loan
Party to, enter into any new agreement with Sears, Roebuck and Co. and/or any of
Sears, Roebuck and Co.’s Affiliates or Subsidiaries (individually and
collectively, “Sears”) relating to studio (including portrait studio) operations
at any Sears location without first obtaining a Collateral Access Agreement
executed by Sears that has been approved by the Administrative Agent.

11.13          Dormant Entities.  Not allow or permit any Dormant Entity to (i)
have or hold any assets of any kind or nature other than the Capital Securities
of another Loan Party, (ii) have or incur any liabilities, obligations or Debt
of any kind other than incidental corporate maintenance items, incidental tax
liabilities, (iii) have any operations or employees, or (iv) merge with any Loan
Party that is not a Dormant Entity unless such other Loan Party is the surviving
entity.

11.14          Fiscal Year.  Not change its Fiscal Months, Fiscal Quarters or
Fiscal Years from what is set forth on Schedule 1.1.

11.15

Financial Covenants.

11.15.1   Minimum EBITDA.  Not permit, as of the last day of any Computation
Period, EBITDA for such Computation Period to be less than the amount set forth
below for such Computation Period:

Computation Period

Ending

Minimum

EBITDA

February 4, 2006, April 29, 2006, and July 22, 2006

$28,000,000.00

November 11, 2006 and February 3, 2007,

$30,000,000.00

 

 

56

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

April 28, 2007, July 21, 2007, November 10, 2007, February 2, 2008, April 26,
2008, July 19, 2008, and November 8, 2008

$34,500,000.00

 

11.15.2   Total Funded Debt to EBITDA Ratio.  Not permit, as of the last day of
any Fiscal Quarter, the ratio of Total Funded Debt to EBITDA for the Computation
Period ended on the last day of such Fiscal Quarter, to exceed the applicable
ratio set forth below:

Computation Period

Ending

Ratio of Total Funded Debt to

EBITDA

Last day of each Fiscal Quarter

2.00 to 1.00

 

11.15.3          Minimum Net Worth.  The Company’s Net Worth as of the last day
of each Fiscal Quarter shall not be less than the following, plus with respect
to each of the following, 90% of the net proceeds of any issuance of equity or
equity securities in the Company issued after the Effective Date, minus with
respect to each of the following, up to $15,000,000 in the aggregate spent by
the Company to purchase, repurchase or redeem the Company’s Capital Stock since
the Effective Date as permitted by Section 10.4 of this Agreement:

Fiscal Quarter Ending

Minimum

Net Worth

February 4, 2006

$20,000,000

April 29, 2006

$18,000,000

July 22, 2006

$14,000,000

November 11, 2006

$10,000,000

February 3, 2007

$25,500,000

April 28, 2007

$24,000,000

July 21, 2007

$20,500,000

November 10, 2007

$18,500,000

February 2, 2008

$33,000,000

April 26, 2008

$32,000,000

July 19, 2008

$30,500,000

November 8, 2008

$29,000,000

 

11.15.4   Capital Expenditures.  Not permit the aggregate amount of all Capital
Expenditures made by the Loan Parties in any Fiscal Year to exceed the amount
set forth below for such Fiscal Year:

Fiscal Year

Maximum Capital Expenditures

 

2005 Fiscal Year

$30,000,000.00

2006 Fiscal Year

$25,000,000.00

 

 

57

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

2007 Fiscal Year

$20,000,000.00

2008 Fiscal Year

$20,000,000.00

 

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1            Initial Credit Extension.  The obligation of the Lenders to make
the initial Loans and the obligation of the Issuing Lender to issue its initial
Letter of Credit (whichever first occurs) is, in addition to the conditions
precedent specified in Section 12.2, subject to the conditions precedent that
(a) all Debt to be Repaid has been (or concurrently with the initial borrowing
will be) paid in full, and that all agreements and instruments governing the
Debt to be Repaid and that all Liens securing such Debt to be Repaid have been
(or concurrently with the initial borrowing will be) terminated and (b) the
Administrative Agent shall have received all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):

12.1.1      Financial Statements.  Lenders shall have determined to their
satisfaction that the draft audited consolidated financial statements for the
Company and its Subsidiaries for Fiscal Year 2004 and the interim unaudited
consolidated financial statements year-to-date Fiscal Year 2005, and the
projections of the Company’s and its Subsidiaries’ consolidated financial
condition (income statements, balance sheets and cash flow statements) and
results of operations, on a Fiscal Quarter basis for Fiscal Years 2005, 2006,
2007 and 2008 as furnished to Administrative Agent and the Lenders and other
information furnished to Administrative Agent by the Company after giving effect
to the consummation of the financings contemplated hereby as if such
transactions had occurred on such date, are consistent in all material respects
with the sources and uses of cash as previously described to the Lenders and,
(i) for the periods ended on or before the Closing Date, fairly and accurately
reflect the business and financial condition of the Company and its
Subsidiaries, their cash flows and the results of their operations for such
periods in accordance with GAAP (except the monthly financial statements were
prepared consistent with current practice of the company (i.e., not in
accordance with GAAP)), and (ii) for the periods that will end after the Closing
Date, fairly and accurately forecast the business and financial condition of the
Company and its Subsidiaries cash flows, and the results of their operations for
such periods in accordance with GAAP. The Administrative Agent and each Lender
shall have received audited consolidated financial statements of the Company for
the 2001, 2002, 2003 and 2004 Fiscal Years, and, and unaudited year-to-date
consolidated financial statements of the Company for the 2005 Fiscal Year

 

58

1240807.08

 


--------------------------------------------------------------------------------



 

through October 15, 2005. Since February 5, 2005, there shall have been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.

12.1.2

Notes.  A Note for each Lender.

12.1.3     Authorization Documents.  For each Loan Party, such Person’s
(a) charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document);
(d) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents and authorized to submit a Notice of Borrowing (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

12.1.4      Consents, etc.  Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the Loan Documents and the documents referred to in this SECTION 12.

12.1.5     Letter of Direction.  A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.6     Guaranty and Collateral Agreement.  A counterpart of the Guaranty and
Collateral Agreement executed by each Loan Party (other than the Company, the
Dormant Entities and the Canadian Entities), together with all items required to
be delivered in connection therewith.

12.1.7

Opinions of Counsel.  Opinions of counsel for each Loan Party.

12.1.8     Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as an additional insured on all related
insurance policies.

12.1.9      Copies of Sears Agreements.  Complete and correct copies of each of
the Sears Agreements.

12.1.10   Collateral Access Agreements.  A Collateral Access Agreement with
Sears, Roebuck and Co. and its Subsidiaries.

12.1.11   Payment of Fees.  Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent

 

59

1240807.08

 


--------------------------------------------------------------------------------



 

invoiced prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute the Administrative Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by the Administrative Agent through
the closing proceedings (provided that such estimate shall not thereafter
preclude final settling of accounts between the Company and the Administrative
Agent).

12.1.12   Solvency Certificate.  A Solvency Certificate executed by a Senior
Officer of the Company.

12.1.13   Search Results; Lien Terminations.  Certified copies of UCC search
reports dated a date reasonably near to the Closing Date, listing all effective
financing statements which name any Loan Party (under their present names and
any previous names) as debtors, together with (a) copies of such financing
statements, (b) payoff letters evidencing repayment in full of all Debt to be
Repaid, the termination of all agreements relating thereto and the release of
all Liens granted in connection therewith, with UCC or other appropriate
termination statements and documents effective to evidence the foregoing (other
than Liens permitted by Section 11.2) and (c) such other UCC termination
statements as the Administrative Agent may reasonably request.

12.1.14   Filings, Registrations and Recordings.  The Administrative Agent shall
have received each document (including Mortgages and UCC financing statements)
required by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein and the Real Estate Collateral
described therein, prior to any other Liens, in proper form for filing,
registration or recording.

12.1.15   Closing Certificate.  A certificate executed by an officer of the
Company on behalf of the Company certifying the matters set forth in
Section 12.2.1 as of the Closing Date.

12.1.16   Real Estate Documents.  With respect to each parcel of the Real Estate
Collateral, a duly executed Mortgage providing for a fully perfected first
priority Lien, in favor of the Administrative Agent, in all right, title and
interest of the Company or such Subsidiary in such real property, together with:

(a)          an ALTA Loan Title Insurance Policy, issued by an insurer
acceptable to the Administrative Agent, insuring the Administrative Agent’s
first priority Lien on the Real Estate Collateral and containing such
endorsements as the Administrative Agent may reasonably require (it being
understood that the amount of coverage, exceptions to coverage and status of
title set forth in such policy shall be acceptable to the Administrative Agent);

(b)          copies of all documents of record concerning the Real Estate
Collateral as shown on the commitment for the ALTA Loan Title Insurance Policy
referred to above;

 

60

1240807.08

 


--------------------------------------------------------------------------------



 

 

(c)          original or certified copies of all insurance policies required to
be maintained with respect to the Real Estate Collateral by this Agreement, the
applicable Mortgage or any other Loan Document;

(d)          a survey certified to the Administrative Agent meeting such
standards as the Administrative Agent may reasonably establish and otherwise
reasonably satisfactory to the Administrative Agent;

(e)          flood insurance policy concerning the Real Estate Collateral, if
required by the Flood Disaster Protection Act of 1973; and

(f)           an appraisal, prepared by an independent appraiser engaged
directly by the Administrative Agent, of the Real Estate Collateral, which
appraisal shall satisfy the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act, if applicable, and shall evidence compliance with
the supervisory loan-to-value limits set forth in the Federal Deposit Insurance
Corporation Improvement Act of 1991, if applicable.

12.1.17   Other.  Such other documents as the Administrative Agent or any Lender
may reasonably request including without limitation, those items listed on the
documents and requirements list attached hereto as Exhibit F.

12.2    Conditions.  The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:

12.2.1      Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:

(a)     the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date); and

(b)     no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.

12.2.2      Confirmatory Certificate.  If requested by the Administrative Agent
or any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or Letter of Credit and signed by a duly authorized
representative of the Company as to the matters set out in Section 12.2.1 (it
being understood that each request by the Company for the making of a Loan or
the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Company that the conditions precedent set
forth in Section 12.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other

 

61

1240807.08

 


--------------------------------------------------------------------------------



 

documents as the Administrative Agent or any Lender may reasonably request in
support thereof.

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT.

13.1            Events of Default.  Each of the following shall constitute an
Event of Default under this Agreement:

13.1.1      Non-Payment of the Loans, etc.  Default in the payment when due of
the principal of any Loan; or default, and continuance thereof for five days, in
the payment when due of any interest, fee, reimbursement obligation with respect
to any Letter of Credit or other amount payable by the Company hereunder or
under any other Loan Document.

13.1.2      Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of any Loan Party individually or in an aggregate amount
(for all such Debt so affected and including undrawn committed or available
amounts and amounts owing to all creditors under any combined or syndicated
credit arrangement) exceeding $200,000 and such default shall (a) consist of the
failure to pay such Debt when due, after giving effect to any cure periods in
any documents relating to such Debt, whether by acceleration or otherwise, or
(b)  permit the holder or holders thereof, or any trustee or agent for such
holder or holders, to cause such Debt to become due and payable (or require any
Loan Party to purchase or redeem such Debt or post cash collateral in respect
thereof) prior to its expressed maturity, or (c) accelerate the maturity, of
such Debt.

13.1.3      Other Material Obligations.  Default in the payment when due, or in
the performance or observance of, any obligation of, or condition agreed to by,
any Loan Party with respect to any agreement, contract or lease, where such
default, singly or in the aggregate with all other such defaults, might
reasonably be expected to have a Material Adverse Effect.

13.1.4     Bankruptcy, Insolvency, etc.  Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

 

62

1240807.08

 


--------------------------------------------------------------------------------



 

 

13.1.5      Non-Compliance with Loan Documents.  (a) Failure by any Loan Party
to comply with or to perform any covenant set forth in Sections 6.2.2, 10.1.5,
10.2, or 10.5 or SECTION 11; or (b) failure by any Loan Party to comply with or
to perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this SECTION
13 for which no other grace period is specified) and continuance of such failure
described in this clause (b) for 20 consecutive days.

13.1.6     Representations; Warranties.  Any representation or warranty made by
any Loan Party herein or any other Loan Document is breached or is false or
misleading, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Loan Party to the Administrative Agent or any
Lender in connection herewith is false or misleading on the date as of which the
facts therein set forth are stated or certified.

13.1.7      Pension Plans.  (a) Any Person institutes steps to terminate a
Pension Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000 individually or in the aggregate; (b) a contribution failure occurs
with respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA; (c) the failure to pay any Unfunded Liability within the time
periods required by law or required by any written agreement between any Loan
Party and any governmental authority, or (d) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Pension Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Pension Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
the Company or any member of the Controlled Group have incurred on the date of
such withdrawal) exceeds $100,000 individually or in the aggregate.

13.1.8     Judgments.  Final judgments (unless covered by insurance without a
reservation of rights by the applicable insurer) which exceed $250,000
individually or in the aggregate shall be rendered against any Loan Party and
shall not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 30 days after entry or filing of such judgments.

13.1.9     Invalidity of Collateral Documents, etc.  Any Collateral Document
shall cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

13.1.10   Guaranty; Sears Agreements.  Any material default or material breach,
or notice (written or oral) of any default or breach, under any of the Sears
Agreements, or any termination of any of the Sears Agreements (except for a
termination of the Sears Agreement in Canada not arising from a breach or
default by the Company or any other Loan Party of such agreement) or any notice
(written or oral) of any intent to terminate any of the Sears Agreements (except
for a termination of the Sears

 

63

1240807.08

 


--------------------------------------------------------------------------------



 

Agreement in Canada not arising from a breach or default by the Company or any
other Loan Party of such agreement), or any of the Sears Agreements (except for
a termination of the Sears Agreement in Canada not arising from a breach or
default by the Company or any other Loan Party of such agreement) shall cease to
be in full force and effect whether by their terms or due to an early
termination. Any Loan Party or any other Person shall contest in any manner the
validity, binding nature or enforceability of any guaranty of the Obligations
(including the Guaranty and Collateral Agreement) or shall assert the invalidity
or unenforceability of, or deny any liability under, any guaranty of the
Obligations (including the Guaranty and Collateral Agreement) or any Loan Party
fails to comply with any of the terms or provisions of any guaranty of the
Obligations (including the Guaranty and Collateral Agreement), or any
representation or warranty is false or any covenant is breached of any Loan
Party herein or in any guaranty of the Obligations (including the Guaranty and
Collateral Agreement).

13.1.11

Change of Control.  A Change of Control shall occur.

13.1.12   Closing of Locations.  The closing (rounded downwards to the nearest
whole number) of more than 10% of the sum of (A) the Company and its
Subsidiary’s retail locations existing on the Closing Date which is 1,022
locations, plus (B) the Company and its Subsidiary’s new retail locations opened
after the Closing Date.

13.1.13   Material Adverse Effect.  The occurrence of any event or circumstance
which could reasonably be likely to give rise to a Material Adverse Effect.

13.2    Effect of Event of Default.  If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Company
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Company shall
immediately become obligated to Cash Collateralize the Letters of Credit (all or
any, as applicable), all without presentment, demand, protest or notice of any
kind. The Administrative Agent shall promptly advise the Company of any such
declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect. If an Event of Default shall occur
and be continuing, the Administrative Agent, on behalf of the Lenders, may
exercise, in addition to all

 

64

1240807.08

 


--------------------------------------------------------------------------------



 

other rights and remedies against the Company and each other Loan Party granted
to them in this Agreement, the other Loan Documents and in any other instrument
or agreement securing, evidencing or relating to the Obligations, and all rights
and remedies of a creditor under any applicable law or at equity.

SECTION 14

THE AGENTS.

14.1            Appointment and Authorization.  Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

14.2                  Issuing Lender.  The Issuing Lender shall act on behalf of
the Lenders (according to their Pro Rata Shares) with respect to any Letters of
Credit issued by it and the documents associated therewith. The Issuing Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this SECTION 14 with respect to any acts taken or omissions suffered by
the Issuing Lender in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this SECTION 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

14.3            Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

14.4            Exculpation of Administrative Agent.  None of the Administrative
Agent nor any of its directors, officers, employees or agents shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except to the extent resulting from its own gross
negligence or willful misconduct in connection with its duties

 

65

1240807.08

 


--------------------------------------------------------------------------------



 

expressly set forth herein as determined by a final, nonappealable judgment by a
court of competent jurisdiction), or (b) be responsible in any manner to any
Lender or participant for any recital, statement, representation or warranty
made by any Loan Party or Affiliate of the Company, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of the Company or any other party to any
Loan Document to perform its Obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

14.5            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in SECTION 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

14.6            Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Event of Default or Unmatured Event of Default
as may be

 

66

1240807.08

 


--------------------------------------------------------------------------------



 

requested by the Required Lenders in accordance with SECTION 13; provided that
unless and until the Administrative Agent has received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default or
Unmatured Event of Default as it shall deem advisable or in the best interest of
the Lenders.

14.7            Credit Decision.  Each Lender acknowledges that the
Administrative Agent has not made any representation or warranty to it, and that
no act by the Administrative Agent hereafter taken, including any consent and
acceptance of any assignment or review of the affairs of the Loan Parties, shall
be deemed to constitute any representation or warranty by the Administrative
Agent to any Lender as to any matter, including whether the Administrative Agent
has disclosed material information in its possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

14.8            Indemnification.  Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand the
Administrative Agent and its directors, officers, employees and agents (to the
extent not reimbursed by or on behalf of the Company and without limiting the
obligation of the Company to do so), according to its applicable Pro Rata Share,
from and against any and all Indemnified Liabilities (as hereinafter defined);
provided that no Lender shall be liable for any payment to any such Person of
any portion of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document

 

67

1240807.08

 


--------------------------------------------------------------------------------



 

contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under any of the Loan Documents, or any modification, release or
discharge of, any or all of the Loan Documents, termination of this Agreement
and the resignation or replacement of the Administrative Agent.

14.9            Administrative Agent in Individual Capacity.  LaSalle and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though LaSalle were not the Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to
their Loans (if any), LaSalle and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though LaSalle were not the Administrative Agent, and the terms “Lender” and
“Lenders” include LaSalle and its Affiliates, to the extent applicable, in their
individual capacities.

14.10          Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Company (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this SECTION 14 and
Sections 15.5 and 15.17 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

14.11          Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the

 

68

1240807.08

 


--------------------------------------------------------------------------------



 

Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise:

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including, without limitation, any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under SECTION 5, and Sections 15.5 and 15.17)
allowed in such judicial proceedings; and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under SECTION 5, and Sections 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.12          Other Agents; Arrangers and Managers.  None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book manager,”
“lead manager,” “arranger,” “lead arranger” or “co-arranger,” if any, shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

14.13          Collateral Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent under any Collateral Document
(i) upon termination of the Commitments and payment in full of all Loans and all
other obligations of the Company hereunder and the expiration or termination of
all Letters of Credit; (ii) constituting property

 

69

1240807.08

 


--------------------------------------------------------------------------------



 

sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder; or (iii) subject to Section 15.1, if approved,
authorized or ratified in writing by the Required Lenders Each Lender hereby
authorizes the Administrative Agent to give blockage notices in connection with
any Subordinated Debt at the direction of Required Lenders and agrees that it
will not act unilaterally to deliver such notices

SECTION 15

GENERAL.

15.1            Waiver; Amendments.  No delay on the part of the Administrative
Agent or any Lender in the exercise of any right, power or remedy shall operate
as a waiver thereof, nor shall any single or partial exercise by any of them of
any right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having an aggregate Pro Rata Shares of not
less than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment of any Lender without the written
consent of such Lender; (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of, or interest on, the Loans, or
any fees payable hereunder without the written consent of each Lender directly
affected thereby; (c) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for periodic adjustments of interest
rates and fees resulting from a change in the Applicable Margin as provided for
in this Agreement); or (d) release any party from its obligations under the
Guaranty and Collateral Agreement or all or any substantial part of the
Collateral and Real Estate Collateral granted under the Collateral Documents,
change the definition of Required Lenders, any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders. No provision of Sections 6.2.3 or 6.3 with respect to the timing or
application of mandatory prepayments of the Loans shall be amended, modified or
waived without the consent of Lenders having a majority of the aggregate Pro
Rata Shares of the Term Loans affected thereby. No provision of SECTION 14 or
other provision of this Agreement affecting the Administrative Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of the Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of the Issuing Lender. No provision of this
Agreement relating to the rights or duties of the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Swing Line Lender.

15.2            Confirmations.  The Company and each holder of a Note agree from
time to time, upon written request received by it from the other, to confirm to
the other in writing (with a copy of each such confirmation to the
Administrative Agent) the aggregate unpaid principal amount of the Loans then
outstanding under such Note.

 

70

1240807.08

 


--------------------------------------------------------------------------------



 

 

15.3            Notices.  Except as otherwise provided in Sections 2.2.2 and
2.2.3, all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Annex B or at such other address as such party may, by written notice received
by the other parties, have designated as its address for such purpose. Notices
sent by facsimile transmission shall be deemed to have been given when sent;
notices sent by mail shall be deemed to have been given three Business Days
after the date when sent by registered or certified mail, postage prepaid; and
notices sent by hand delivery or overnight courier service shall be deemed to
have been given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

15.4            Computations.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied; provided that if the Company
notifies the Administrative Agent that the Company wishes to amend any covenant
in Section 11.15 (or any related definition) to eliminate or to take into
account the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend Section 11.15 (or any related definition) for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant (or related definition) is
amended in a manner satisfactory to the Company and the Required Lenders.

15.5            Costs, Expenses and Taxes.  The Company agrees to pay on demand
all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any of the Collateral and Real Estate Collateral and the costs of
Intralinks (or other similar service), if applicable) of this Agreement, the
other Loan Documents and all other documents provided for herein or delivered or
to be delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by the Administrative Agent and after an Event of Default and during
the continuance thereof in connection with the collection of the Obligations or
the enforcement of this Agreement the other Loan Documents or any such other
documents or during any workout, restructuring or negotiations in respect
thereof. In addition, the Company agrees to pay, and to save the Administrative
Agent and the Lenders harmless from all liability for, any fees of the Company’s
auditors or examiners in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans,

 

71

1240807.08

 


--------------------------------------------------------------------------------



 

cancellation of the Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

15.6

Assignments; Participations.



15.6.1

Assignments.

 

(a)     Any Lender may at any time assign to one or more Persons (any such
Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Company (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit C hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500 payable by the
Assignor, unless pursuant to the Assignment Agreement the Assignee has agreed to
make such payment. No assignment may be made to any Person if at the time of
such assignment the Company would be obligated to pay any greater amount under
Section 7.6 or SECTION 8 to the Assignee than the Company is then obligated to
pay to the assigning Lender under such Sections (and if any assignment is made
in violation of the foregoing, the Company will not be required to pay such
greater amounts). Any attempted assignment not made in accordance with this
Section 15.6.1 shall be treated as the sale of a participation under
Section 15.6.2. The Company shall be deemed to have granted its consent to any
assignment requiring its consent hereunder unless the Company has expressly
objected to such assignment within three Business Days after notice thereof.

(b)     From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment plus the principal amount of the Assignee’s
Term Loan (and, as applicable, a Note in the principal amount of the Pro Rata
Share of the Revolving Commitment retained by the assigning Lender plus the
principal amount of the Term Loan retained by the assigning Lender). Each such
Note shall

 

72

1240807.08

 


--------------------------------------------------------------------------------



 

be dated the effective date of such assignment. Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to the Company any prior
Note held by it.

(c)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

15.6.2      Participations.  Any Lender may at any time sell to one or more
Persons participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (a) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (b) the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by the Company shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
The Company agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement and with respect to any Letter of Credit to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5. The Company also agrees that each Participant shall be entitled to
the benefits of Section 7.6 or SECTION 8 as if it were a Lender (provided that
on the date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or SECTION 8 than would have been paid to
the participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).

15.7            Register.  The Administrative Agent shall maintain a copy of
each Assignment Agreement delivered and accepted by it and register (the
“Register”) for the recordation of names and addresses of the Lenders and the
Commitment of each Lender from time to time and whether such Lender is the
original Lender or the Assignee. No assignment shall be effective unless and
until the Assignment Agreement is accepted and registered in the Register. All
records of transfer of a Lender’s interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the Loans. The
Administrative Agent shall not incur any liability of any kind with respect to
any Lender with respect to the maintenance of the Register.

 

73

1240807.08

 


--------------------------------------------------------------------------------



 

 

15.8

GOVERNING LAW.  

THIS AGREEMENT, EACH NOTE AND EACH OTHER LOAN DOCUMENT SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES, EXCEPT THAT (I) THE LAW THAT GOVERNS THE
PERFECTION, EFFECT OF PERFECTION OR NON-PERFECTION, AND ENFORCEMENT OF LIENS AND
SECURITY INTERESTS SUBJECT TO THE UCC SHALL BE THE LAW DETERMINED TO BE
APPLICABLE UNDER THE PROVISIONS OF THE UCC AS ADOPTED AND IN EFFECT IN THE STATE
OF ILLINOIS, AND (II) THE PROVISIONS OF THE LOAN DOCUMENTS PERTAINING TO THE
CREATION OR PERFECTION OF LIENS AND SECURITY INTERESTS OR THE ENFORCEMENT OF
RIGHTS OF MORTGAGEE IN THE COLLATERAL NOT SUBJECT TO THE UCC AND LOCATED IN A
STATE OTHER THAN THE STATE OF ILLINOIS SHALL BE GOVERNED BY THE LAWS OF SUCH
STATE.

15.9            Confidentiality.  As required by federal law and the
Administrative Agent's policies and practices, the Administrative Agent may need
to obtain, verify, and record certain customer identification information and
documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services. The Administrative Agent and
each Lender agree to use commercially reasonable efforts (equivalent to the
efforts the Administrative Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to them by or on behalf of any Loan Party and
designated as confidential, except that the Administrative Agent and each Lender
may disclose such information (a) to Persons employed or engaged by the
Administrative Agent or such Lender in evaluating, approving, structuring or
administering the Loans and the Commitments; (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 15.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Administrative
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Administrative
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which the Administrative Agent or such Lender is a party;
(f) to any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender and such Lender uses reasonable efforts to
advise such rating agency of such confidentiality requirement (although any such
Lender shall have no liability for failure to give notice of such
confidentiality obligation unless such failure by such Lender was willful);
(g) to any Affiliate of the Administrative Agent, the Issuing Lender or any
other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Company consents to the publication
by the Administrative Agent or any Lender of a

 

74

1240807.08

 


--------------------------------------------------------------------------------



 

tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement, and the Administrative Agent reserves the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.

15.10          Severability.  Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of the
Company and rights of the Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.

15.11          Nature of Remedies.  All Obligations of the Company and rights of
the Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.12          Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.4) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

15.13          Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

15.14          Successors and Assigns.  This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Company may not assign or transfer any of its rights or Obligations under

 

75

1240807.08

 


--------------------------------------------------------------------------------



 

this Agreement without the prior written consent of the Administrative Agent and
each Lender.

15.15          Captions.  Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

15.16          Customer Identification - USA Patriot Act Notice.  Each Lender
and LaSalle (for itself and not on behalf of any other party) hereby notifies
the Loan Parties that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or LaSalle, as applicable, to
identify the Loan Parties in accordance with the Act.

15.17          INDEMNIFICATION BY THE COMPANY.  IN CONSIDERATION OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER AND THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, THE COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, EACH LENDER AND EACH OF THE
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING ANY SIMILAR
TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING,
RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF
ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY,
(C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON,
(D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY
LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE

 

76

1240807.08

 


--------------------------------------------------------------------------------



 

FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO
THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION
15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES,
EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT , ANY FORECLOSURE UNDER, OR
ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL
DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

15.18          Nonliability of Lenders.  The relationship between the Company on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower and lender. Neither the Administrative Agent
nor any Lender has any fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Neither the
Administrative Agent nor any Lender undertakes any responsibility to any Loan
Party to review or inform any Loan Party of any matter in connection with any
phase of any Loan Party’s business or operations. The Company agrees, on behalf
of itself and each other Loan Party, that neither the Administrative Agent nor
any Lender shall have liability to any Loan Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Loan Party in connection with,
arising out of, or in any way related to the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). The Company acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party. No joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Loan Parties and
the Lenders.

15.19          FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT,

 

77

1240807.08

 


--------------------------------------------------------------------------------



 

SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF
ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.20          WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

15.21          Statutory Notice - Oral Commitments.  Nothing contained in the
following notice shall be deemed to limit or modify the terms of this Agreement
and the other Loan Documents:

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED AND
THAT IS IN ANY WAY RELATE TO THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS. TO
PROTECT COMPANY AND EACH OTHER LOAN PARTY (BORROWER) AND ADMINISTRATIVE AGENT
AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS THE COMPANY AND ADMINISTRATIVE AGENT AND THE LENDERS REACH COVERING
SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

78

1240807.08

 


--------------------------------------------------------------------------------



 

 

Company acknowledges that there are no other agreements between Administrative
Agent, Lenders, Company and the Loan Parties, oral or written, concerning the
subject matter of the Loan Documents, and that all prior agreements concerning
the same subject matter, including any proposal or commitment letter, are merged
into the Loan Documents and thereby extinguished.

[signature pages follow]

 

79

1240807.08

 


--------------------------------------------------------------------------------



 

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

CPI Corp., a Delaware corporation

 

By:                                           
                                    

Title:                                           
                                

 

 

LaSalle Bank National Association,

as Administrative Agent, as Issuing Lender and as a           Lender

 

By:                                           
                                    

Title:                                           
                                

 

80

1240807.08

 


--------------------------------------------------------------------------------



 

 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

 

 

 

 

Lender

 

 

Term

Commitment

Amount

 

Revolving

Commitment

Amount

 

 

Pro

Rate

Share*/

 

 

LaSalle Bank National Association

 

 

$18,000,000

 

$25,000,000**/

 

100.000000000

 

TOTALS

 

$18,000,000

 

$25,000,000

 

100. 000000000%

 

 

 

 

**/         Revolving Commitment Amount reduces as set forth in the Credit
Agreement. Includes Swing Line Commitment Amount of $5,000,000

 

1240807.08

 


--------------------------------------------------------------------------------



 

 

ANNEX B

 

ADDRESSES FOR NOTICES

 

CPI CORP.

1706 Washington Avenue,

St. Louis, MO 63103

Attention: Mr. Gary Douglass, Treasurer

Telephone: (314) 231-1575 ext. 3310

Facsimile: (314) 613-6750

 

 

With a copy to:

 

CPI CORP.

1706 Washington Avenue,

St. Louis, MO 63103

Attention: Mr. Dale Heins, Assistant Treasurer

Telephone: (314) 231-1575 ext. 4104

Facsimile: (314) 613-6750

 

 

And an additional copy to:

 

CPI CORP.

1706 Washington Avenue,

St. Louis, MO 63103

Attention: Ms. Jane Nelson, General Counsel

Telephone: (314) 231-1575 ext. 3323

Facsimile: (314) 231-4233

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

 

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

 

One North Brentwood Blvd., Suite 950

Clayton, Missouri 63105

Attention: Kimberly Admire

Telephone: (314) 613-1908

Facsimile: (314) 621-1612

 

 

1240807.08

 


--------------------------------------------------------------------------------



 

 

All Other Notices

 

One North Brentwood Blvd., Suite 950

Clayton, Missouri 63105

Attention: Margaret Dierkes

Telephone: (314) 613-1916

Facsimile: (314) 621-1612

 

 

With a copy to:

 

Steven C. Drapekin

Lewis Rice & Fingersh L.C.

500 North Broadway, Suite 2000

St. Louis, Missouri 63102

Telephone: (314) 444-7692

Facsimile (314) 612-7692

 

ii

 

1240807.08

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FORM OF NOTE

 

_______,_______

$__________________

Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of LaSalle Bank National
Association (the “Administrative Agent”) in Chicago, Illinois the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown on the schedule attached hereto
(and any continuation thereof) or in the records of the Lender), such principal
amount to be payable on the dates set forth in the Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Amended and Restated Credit Agreement, dated as of November
30, 2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement” terms not otherwise defined herein are used herein
as defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender) and the Administrative Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

CPI CORP.

 

By:                                           
                                    

Title:                                           
                                

 

A-1

1240807.08

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:

LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Amended and Restated Credit Agreement dated as of November
30, 2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among CPI Corp. (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent.
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

I.             Reports. Enclosed herewith is a copy of the [annual
audited/quarterly] report of the Company as at _____________, ____ (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of the Company as of the
Computation Date and has been prepared in accordance with GAAP consistently
applied.

II.           Underlying Calculations. Enclosed herewith is a copy of the
spreadsheets and other calculations used to calculate the financial tests below.

III.          Financial Tests. The Company hereby certifies and warrants to
Administrative Agent, Issuing Lender and each Lender that the following is a
true and correct computation as at the Computation Date of the following ratios
and/or financial restrictions contained in the Credit Agreement and each of the
enclosed are true and correct as at the Computation Date:

A.

Section 11.15.1 - Minimum EBITDA

 

1.

Consolidated Net Income

$________

 

2.

Plus:

 

 

(A) Interest Expense

$________

 

(B) income tax expense

$________

 

(C) depreciation

$________

 

(D) amortization

$________

 

(E) non-cash charges not exceeding

 

 

a cumulative aggregate of $4,000,000

 

 

while this Agreement is in existence,

 

 

for such period

 

 

(F) cash charges for severance expenses

 

 

not exceeding a cumulative aggregate

 

 

of $3,000,000 while this

 

 

Agreement is in existence, for such period

$________

 

(G) Special Adjustment Amount

 

 

(if applicable otherwise $0)

$________

 

3.

Total--Items No 1 plus 2 (EBITDA)

$________

 

 

B-1

1240807.08

 


--------------------------------------------------------------------------------



 

 

 

4.

Minimum required

$________

 

5.

All cash and noncash components of EBITDA: See Attached

 

B.

Section 11.15.2 - Maximum Total Funded Debt to EBITDA Ratio

 

1.

Total Funded Debt

$________

 

2.

EBITDA

$________

 

(from Item A(3) above)

 

 

3.

Ratio of (1) to (2)

____ to 1

 

4.

Maximum allowed

____ to 1

 

C.

Section 11.15.3 - Minimum Net Worth

 

1.

Actual Net Worth

$___________

 

2.

Minimum Net Worth Required by Section 11.15.3

$___________

 

D.

Section 0 - Capital Expenditures

 

1.

Capital Expenditures for the Fiscal Year

$__________

 

2.

Maximum Permitted Capital Expenditures

$__________

 

E.

Location Closings and Openings -- Section 10.1.9

 

See Attached

 

The Company further certifies Administrative Agent and the Lenders that no Event
of Default or Unmatured Event of Default has occurred and is continuing. The
Company has caused this Certificate to be executed and delivered by its duly
authorized officer on ______, ____.

CPI CORP.

 

By:                                           
                                    

Title:                                           
                                

Attachments (must include at least the following):

(i)

Detail of all cash and noncash components of EBITDA

(ii)

Location Closing and Openings

 

 

B-2

1240807.08

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

FORM OF

ASSIGNMENT AGREEMENT

 

Date:_________________

 

To:

CPI Corp.

 

and

 

LaSalle Bank National Association, as Administrative Agent

 

Re:

Assignment under the Credit Agreement referred to below

 

Gentlemen and Ladies:

 

Please refer to Section 15.6.1 of the Amended and Restated Credit Agreement
dated as of November 30, 2005 (as amended or otherwise modified from time to
time, the “Credit Agreement”) among CPI Corp. (the “Company”), various financial
institutions and LaSalle Bank National Association, as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein or
the context otherwise requires, terms used herein have the meanings provided in
the Credit Agreement.

______________________ (the “Assignor”) hereby sells and assigns, without
recourse, to _____________ (the “Assignee”), and the Assignee hereby purchases
and assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof equal to _____% of
all of the Loans, of the participation interests in the Letters of Credit and of
the Commitments, such sale, purchase, assignment and assumption to be effective
as of _____________, ___, or such later date on which the Company and the
Administrative Agent shall have consented hereto (the “Effective Date”). After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective Percentages for purposes of the Credit Agreement
will be as set forth opposite their names on the signature pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

 

C-1

1240807.08

 


--------------------------------------------------------------------------------



 

 

The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or SECTION 8 of the Credit Agreement than the
Company is obligated to pay to the Assignor under such Section. [The Assignee
has delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor] [Company]
shall pay the fee payable to the Administrative Agent pursuant to
Section 15.6.1.

The Assignee hereby confirms that it has received a copy of the Credit
Agreement, and the other Loan Documents. Except as otherwise provided in the
Credit Agreement, effective as of the Effective Date:

(a)           the Assignee (i) shall be deemed automatically to have become a
party to the Credit Agreement and to have all the rights and obligations of a
“Lender” under the Credit Agreement as if it were an original signatory thereto
to the extent specified in the second paragraph hereof; and (ii) agrees to be
bound by the terms and conditions set forth in the Credit Agreement as if it
were an original signatory thereto, and agrees to be bound by the other Loan
Documents; and

(b)          the Assignor shall be released from its obligations under the
Credit Agreement to the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

(A)

Institution Name

 

 

Address:

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

(B)

Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles.

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

C-2

1240807.08

 


--------------------------------------------------------------------------------



 

 

Percentage = _____%                                          
               [ASSIGNEE]

 

 

By:

______________________________

 

Title:

______________________________

 

 

Adjusted Percentage = _____%

[ASSIGNOR]

 

 

By:

_____________________________

 

Title:

_____________________________

 

 

ACKNOWLEDGED AND CONSENTED TO

this ____ day of ________, ____

 

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

By:

______________________________

 

Title:

______________________________

 

 

[IF NO EVENT OF DEFAULT EXISTS]

 

ACKNOWLEDGED AND CONSENTED TO

this _____ day of ___________________, ______.

 

[COMPANY ALL CAPS]

 

 

 

By:

______________________________

 

Title:

______________________________

 

 

C-3

1240807.08

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

FORM OF NOTICE OF BORROWING

 

To:

LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Amended and Restated Credit Agreement dated as of November
__, 2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among CPI Corp. (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent.
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i)          The requested borrowing date for the proposed borrowing (which is a
Business Day) is ______________, ____.

 

(ii)

The aggregate amount of the proposed borrowing is $______________.

(iii)        The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] Loans.

(iv)        The duration of the Interest Period for each LIBOR Loan made as part
of the proposed borrowing, if applicable, is ___________ months (which shall be
1, 2, 3 or 6 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the advance requested hereby, before and after giving effect thereto.

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on ___________, ______.

CPI CORP.

 

By: __________________________________

Title: ______________________________

 

D-1

1240807.08

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

To:

LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Amended and Restated Credit Agreement dated as of November
__, 2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among CPI Corp. (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent.
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a)          on [____date____] convert $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the [________] Rate,
into a(n) [________] Loan [and, in the case of a LIBOR Loan, having an Interest
Period of [_____] month(s)];

[(b)        on [____date____] continue $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

CPI CORP.

 

By: __________________________________

Title: _________________________________

 

EXHIBIT F

DOCUMENTS AND REQUIREMENTS LIST

 

 

 

 

E-1

1240807.08

 

 

 